Exhibit 10.2

LOAN AGREEMENT

Dated as of October 5, 2017

By and Between

CIO MISSION CITY HOLDINGS, LLC,

a Delaware limited liability company,

as Borrower,

and

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation

as Lender

Property:

2355, 2365, 2375 & 2385 Northside Drive

San Diego, California

Loan Amount: $47,000,000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1    Section
1.1    Definitions      1    Section 1.2    Principles of Construction      14
II.    THE LOAN      14    Section 2.1    The Loan      14    Section 2.2   
Interest Rate      14    Section 2.3    Application of Payments      15   
Section 2.4    Security      15    Section 2.5    Late Charge      15    Section
2.6    Acceleration Upon Event of Default      16    Section 2.7    Interest
Upon Event of Default      16    Section 2.8    Limitation on Interest      16
   Section 2.9    Prepayment      16 III.    TAXES, LIENS AND ENCUMBRANCES AND
OTHER CHARGES      19    Section 3.1    Payment of Impositions      19 IV.   
REPRESENTATIONS AND WARRANTIES      19    Section 4.1    Borrower
Representations      19 V.    BORROWER COVENANTS      26    Section 5.1   
Borrower Affirmative Covenants      26    Section 5.2    Borrower Negative
Covenants      32 VI.    INSURANCE, CASUALTY AND CONDEMNATION      34    Section
6.1    Insurance      34    Section 6.2    Casualty and Condemnation      38
VII.    PROPERTY MANAGEMENT      41    Section 7.1    The Management Agreement
     41    Section 7.2    Prohibition Against Termination or Modification     
42    Section 7.3    Replacement of Manager      42    Section 7.4    Leasing
Brokerage Agreement      42 VIII.   

CHANGE IN OWNERSHIP, PROHIBITION ON ADDITIONAL

FINANCING AND ADDITIONAL OBLIGATIONS

     42    Section 8.1    Transfers of Interest in Borrower      42    Section
8.2    Prohibition on Additional Financing      46    Section 8.3   
Restrictions on Additional Obligations      46    Section 8.4    Statements
Regarding Ownership      47    Section 8.5    Requirement for Property Transfer
or Optional Property          Transfer and Interest Transfer      47



--------------------------------------------------------------------------------

          Page   IX.    ENVIRONMENTAL HAZARDS      47    Section 9.1   
Representations and Warranties      47    Section 9.2    Remedial Work      48
   Section 9.3    Environmental Site Assessment      48    Section 9.4   
Unsecured Obligations      48 X.    PARTICIPATION AND SALE OF LOAN      49   
Section 10.1    Sale of Loan/Participation      49    Section 10.2    Splitting
of the Mortgage      49    Section 10.3    Cooperation      49 XI.    DEFAULTS
     50    Section 11.1    Event of Default      50    Section 11.2    Remedies
     51    Section 11.3    Duration of Events of Default      51 XII.   
MISCELLANEOUS      51    Section 12.1    Successors and Assigns; Terminology   
  51    Section 12.2    Lender's Discretion      51    Section 12.3    Governing
Law      51    Section 12.4    Modification      51    Section 12.5    Notices
     52    Section 12.6    Waiver of Jury Trial      53    Section 12.7   
Headings      53    Section 12.8    Severability      53    Section 12.9   
Preferences      53    Section 12.10    Waiver of Notice      53    Section
12.11    Remedies of Borrower      54    Section 12.12    Expenses; Indemnity   
  54    Section 12.13    Schedules and Exhibits Incorporated      54    Section
12.14    No Joint Venture or Partnership; No Third Party Beneficiaries      54
   Section 12.15    Publicity      55    Section 12.16    Waiver of Marshalling
of Assets      55    Section 12.17    Waiver of Offsets/Defenses/Counterclaims
     55    Section 12.18    Conflict; Construction of Documents; Reliance     
55    Section 12.19    Brokers and Financial Advisors      56    Section 12.20
   Exculpation      56    Section 12.21    Prior Agreements      58    Section
12.22    Liability of Borrower      58    Section 12.23    Joint and Several
Liability      59    Section 12.24    Counterparts      59    Section 12.25   
Time Of The Essence      59    Section 12.26    No Merger      59

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedule 4.1.16 (d) – Unilateral Termination and Amendment Rights of Tenants
under Existing Leases

Schedule 4.1.21 – Material Agreements

Exhibit A – Legal Description

Exhibit B – Leasing Guidelines

Exhibit C – Rent Roll

Exhibit D – Organizational Chart

Exhibit E – Form of Amended and Restated Limited Liability Company Agreement of
Borrower

Exhibit F – Other Exchange Properties

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of October 5, 2017 (the
“Execution Date”), by and between METROPOLITAN LIFE INSURANCE COMPANY, a New
York corporation, having an address at One MetLife Way, Whippany, New Jersey
07981-1449 (together with its successors and assigns, “Lender”), and CIO MISSION
CITY HOLDINGS, LLC, a Delaware limited liability company, having an address at
415 Fisher Road, Second Floor, Grosse Pointe, Michigan 48230 (“Borrower”). It is
contemplated by the parties that either (i) Borrower will convey the Property
(as defined below) to a Special Purpose Entity that is indirectly wholly owned
and controlled by City Office (as defined below) in connection with a “reverse”
like-kind exchange under Section 1031 of the Code or (ii) all of the membership
interests in Borrower will be transferred to an entity indirectly wholly owned
and controlled by City Office after or simultaneously with the completion of the
“reverse” exchange.

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1    Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Accelerated Loan Amount” shall mean, the Secured Indebtedness, and all other
sums evidenced and/or secured by the Loan Documents, including without
limitation any applicable prepayment fees.

“Advance Date” shall mean the date funds are first disbursed to Borrower under
the Loan.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common ownership or
Control with such Person.

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

“ALTA” shall mean American Land Title Association or any successor thereto.



--------------------------------------------------------------------------------

“Application” shall mean the application submitted for the Loan by Borrower.

“Approved Plans and Specifications” shall have the meaning set forth in
Section 6.2.3(a).

“Architect” shall have the meaning set forth in Section 6.2.3(a).

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases, dated as of the date hereof, from Borrower, as assignor, to Lender, as
assignee, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement dated as of the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Borrower’s Constituents” means the Persons who hold any direct or indirect
interest in Borrower, irrespective of the number of tiers through which such
interests are held, including without limitation the partners, members,
shareholders, trustees and beneficiaries of Borrower, and each of their
respective direct and indirect constituents (provided however, that unless
otherwise expressly stated herein, representations and covenants herein
pertaining to Borrower’s Constituents do not apply with respect to Persons who
both (i) hold no managerial or controlling position or interest in Borrower or
in any entity that directly or indirectly Controls Borrower, and (ii) whose only
direct and indirect interests in Borrower are as holders of publicly traded
shares and/or limited partnership or membership interests aggregating less than
20 percent of the direct or indirect equity in Borrower). Owners of publicly
traded shares of City Office are not Borrower’s Constituents. Notwithstanding
the foregoing, for purposes of Section 4.1.30 (Criminal Acts) and Section 4.1.31
(No Defaults) of this Agreement, except for Exchange Borrower, the EAT and/or
its affiliates shall be deemed not to be Borrower’s Constituents.

“Broker” shall have the meaning set forth in Section 12.19.

“Business Day” shall mean any day, Monday through Friday, on which Lender is
conducting normal business operations.

“Business Income” shall mean the sum of (i) the total anticipated gross income
from occupancy of the Property, (ii) the amount of all charges (such as, but not
limited to, operating expenses, insurance premiums, and taxes) that are the
obligation of Tenants or occupants to Borrower, (iii) the fair market rental
value of any portion of the Property occupied by Borrower, and (iv) any other
amounts payable to Borrower or to any affiliate of Borrower pursuant to the
Leases.

 

-2-



--------------------------------------------------------------------------------

“Certification Parties” shall mean Lender, its subsidiaries and affiliates, and
their respective successors and/or assigns.

“City Office” shall mean City Office REIT, Inc., a Maryland corporation.

“CIO Entities” shall have the meaning given in Section 4.1.18.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Comerica” shall mean Comerica Bank, a Texas banking association.

“Condemnation” shall mean a temporary or permanent taking by reason of any
condemnation or similar eminent domain proceeding or by grant or conveyance in
lieu of condemnation or eminent domain.

“Condemnation Proceeds” shall mean any and all compensation, awards, damages,
proceeds and payments or relief for the Condemnation paid in connection with a
Condemnation in respect of all or any part of the Property.

“Contractor” shall have the meaning set forth in Section 6.2.3(a)(i)(C).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person (subject to the rights of others to approve significant decisions),
whether through ownership of voting securities, by contract or otherwise. The
definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”

“Customary Negotiated Modifications” shall mean lease modifications negotiated
on a case-by-case basis with specific tenants that are customary in the market
and that do not materially adversely affect the obligations or liability of the
landlord or Lender.

“Default Rate” shall mean an annual rate equal to the Interest Rate plus four
percent (4%).

“EAT” shall mean SCFS Reverse Exchange, LLC, a Delaware limited liability
company, which is an exchange accommodation intermediary. The EAT is wholly
owned and controlled by Comerica .

“EAT Pledge” shall have the meaning set forth in Section 8.2.

“Environmental Indemnity” shall mean that certain Unsecured Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Liable Party, if any, in
favor of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

-3-



--------------------------------------------------------------------------------

“Environmental Report” shall mean that certain Phase I Environmental Site
Assessment Report dated as of July 25, 2017, prepared by Partner Engineering and
Science, Inc. (Partner Project No. 17-191336.1).

“EPI” shall have the meaning set forth in Section 6.1.1(a)(iii).

“Equity Loan” shall have the meaning set forth in Section 8.2.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Event of Default” shall have the meaning set forth in Section 11.1.

“Exchange Borrower” shall mean the Borrower prior to the completion of the
Property Transfer or the Interest Transfer, during the period when all of its
membership interests are owned by the EAT and when all of the ownership
interests in the EAT are owned, directly or indirectly, by Comerica or an
affiliate thereof.

“Execution Date” shall have the meaning set forth in the introductory paragraph
hereof.

“Existing Leases” shall have the meaning set forth in Section 4.1.16(a).

“Full Replacement Cost” shall have the meaning set forth in Section 6.1.1(a)(i).

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“General Transfer Requirements” shall have the meaning set forth in
Section 8.1(d).

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city, foreign or otherwise) whether now or
hereafter in existence.

“Guaranty” shall mean any Guaranty, whether dated as of the date hereof or
subsequently, executed by Liable Party in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Hazardous Materials” shall include without limitation:

(i)    Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(42 U.S.C. Sections 9601 et seq.), as amended by Superfund Amendments and
Reauthorization Act of 1986 (Publ. L. 99-499 100 Stat. 1613), the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. Sections 6901 et seq.), and the
Hazardous Materials Transportation Act, 49 U.S.C. Sections 1801 et seq., and in
the regulations promulgated pursuant to said laws, all as amended;

 

-4-



--------------------------------------------------------------------------------

(ii)    Any material, waste or substance which is included within any of the
following: (a) any of the definitions of “acutely hazardous waste,” “extremely
hazardous waste,” “hazardous waste,” “infectious waste,” “retrograde material,”
“volatile organic compound” or “waste” pursuant to Cal. Health & Safety Code
Section 25110 et seq.; (b) any chemical known to the state of California to
cause cancer or reproductive toxicity as published pursuant to the Safe Drinking
Water and Toxic Enforcement Act of 1986, Cal. Health & Safety Code
Sections 25249.5 et seq.; (c) the definition of “hazardous substance” pursuant
to Cal. Health & Safety Code Section 25281; (d) the definition of “hazardous
substance” as used in the Carpenter Presley Tanner Hazardous Substance Account
Act, Cal. Health & Safety Code, Sections 25300 et seq.; (e) either of the
definitions of “hazardous materials” or “hazardous substances” pursuant to Cal.
Health & Safety Code Section 25501; (f) the definition of “hazardous material”
pursuant to Cal. Health & Safety Code Section 25411; (g) the definition of
“asbestos” pursuant to Cal. Health & Safety Code Section 25918; (h) either of
the definitions of “air contaminant” or “air pollutant” as used in Cal. Health &
Safety Code Sections 39000 et seq.; (i) “waste” or “hazardous substance”
pursuant to Cal. Water Code Section 13050; and (j) mold under such conditions or
circumstances as would require abatement to render or maintain the Property in
condition fit for its intended use;

(iii)    Those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto);

(iv)    Any material, waste or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section 1251 et seq.
(33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture regulated
under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.;
(F) flammable explosives; or (G) radioactive materials; and

(v)    Such other substances, materials and wastes which are or become regulated
as hazardous or toxic under applicable local, state or federal law, or the
United States government, or which are classified as hazardous or toxic under
federal, state, or local laws or regulations.

“Impairment of the Security” shall mean any or all of the following: (i) any of
the Leases for more than 30,000 square feet existing immediately prior to the
damage, destruction, condemnation or casualty shall have been cancelled, or
shall contain any exercisable right to cancel as a result of the damage,
destruction or casualty; (ii) the casualty or damage occurs during the last year
of the term of the Loan; or (iii) restoration of the Property is estimated to
require more than one year to complete from the date of the occurrence.

“Impositions” shall mean real estate and other taxes and assessments which may
be payable, assessed, levied, imposed upon or become a lien on or against any
portion of the Property.

 

-5-



--------------------------------------------------------------------------------

“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.

“Indemnified Parties” shall have the meaning set forth in Section 5.1.17.

“Insolvent Entity” shall have the meaning set forth in Section 11.1(c).

“Insurance Proceeds” shall mean all insurance proceeds payable to Borrower in
connection with the Property whether or not such insurance coverage is
specifically required under the terms of this Agreement.

“Interest Installment Date” shall mean the first day of the second calendar
month following the Advance Date.

“Interest Rate” shall mean a fixed per annum rate equal to 3.78%.

“Interest Transfer” shall mean the transfer of all membership interests in
Exchange Borrower to SCCP or another entity indirectly wholly owned and
controlled by City Office, as evidenced by an instrument executed by the
transferor(s) and the required transferee (a fully-executed copy of which
instrument shall have been delivered to Lender), and the reaffirmation by
Borrower of its obligations under the Loan Documents and the Environmental
Indemnity and by Liable Party of its obligations under the Guaranty and the
Environmental Indemnity, all in a manner reasonably satisfactory to Lender,
subject to the conditions that (i) prior to the transfer, Borrower provides to
Lender a new organizational chart reflecting the Interest Transfer that is
reasonably acceptable to Lender, (ii) at Lender’s election, prior to the
transfer, Borrower obtains current searches on the entities on such
organizational chart as requested by Lender, the results of which searches are
reasonably acceptable to Lender, (iii) concurrently with such transfer,
Borrower’s operating agreement is replaced with an Amended and Restated Limited
Liability Company Agreement in the form attached hereto as Exhibit E, (iv) prior
to the transfer, Borrower shall have provided to Lender copies of the
organizational documents of the transferee and of the entities that Control such
transferee, which organizational documents shall be reasonably acceptable to
Lender (including, without limitation, if SCCP is the transferee, a modification
of SCCP’s purpose as set forth in its limited partnership agreement to allow
SCCP’s ownership of all of the membership interests in Borrower), and
(v) following any such transfer, the Borrower shall continue to be able to make
the representations and warranties set forth in Section 4.1.2 (Litigation),
Section 4.1.5 (No Plan Assets), Section 4.1.25 (Foreign Person), Section 4.1.28
(Non-Relationship), Section 4.1.29 (US Patriot Act), Section 4.1.30 (Criminal
Acts), and Section 4.1.31 (No Defaults) of this Agreement and all other
representations set forth in the Loan Documents and Environmental Indemnity made
by “Borrower”.

“Investor” shall have the meaning set forth in Section 10.1.

“Land” shall have the meaning set forth in the Security Instrument.

“Late Charge” shall mean an amount equal to four cents ($0.04) for each dollar
that is overdue.

 

-6-



--------------------------------------------------------------------------------

“Lease” shall mean all leases and all other agreements for possession of all or
any portion of the Property, including all of the same now or hereafter
existing, and all extensions, modifications, amendments, expansions and renewals
of any of the same and all Lease Guaranties.

“Lease Guaranty” shall mean every guarantee of any obligation under any Lease,
including all modifications and amendments to such guaranties.

“Leasing Guidelines” shall mean the Leasing Guidelines attached to this
Agreement as Exhibit B, as the same may be amended, modified or supplemented in
accordance with the provisions of this Agreement by Lender.

“Lender” shall have the meaning set forth in the introductory paragraph hereof.

“Lender’s Address for Insurance Notification” shall mean: Metropolitan Life
Insurance Company, its affiliates and/or successors and assigns, One MetLife
Way, Whippany, NJ 07981-1449, Attention: Real Estate Investors Insurance
Manager.

“Liable Party” shall mean City Office REIT Operating Partnership, L.P., a
Maryland limited partnership, and any other Person now or hereafter executing
the Environmental Indemnity (other than Borrower) and/or any guaranty of any of
Borrower’s obligations under the Loan Documents.

“Liens and Encumbrances” shall mean any lien or encumbrance on the Property,
including deeds of trust, mortgages, security interests, conditional sales,
mechanic liens, tax liens or assessment liens (including any tax liens or
assessment liens to secure repayment of any loan or other financing including,
without limitation, any Property-Assessed Clean Energy Loan) regardless of
whether or not they are subordinate to the lien created by the Security
Instrument.

“Loan” shall mean, collectively, the indebtedness evidenced by the Note with
interest at the rates set forth herein, all additional advances or fundings made
by Lender, and any other amounts required to be paid by Borrower under any of
the Loan Documents.

“Loan Amount” shall equal $47,000,000.00.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Assignment of Management
Agreement, and any and all other documents now or hereafter executed and/or
delivered to and accepted by Lender for the purpose of evidencing or securing
the Loan (except the Environmental Indemnity and the Guaranty, if any), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time. The Environmental Indemnity and the Guaranty, if any, are not Loan
Documents and shall survive repayment of the Loan or other termination of the
Loan Documents to the extent set forth therein.

“Management Agreement” shall mean the Management Agreement, dated as of
September 29, 2017, together with all amendments thereto prior to the date
hereof, entered into by and between Master Lessee and Manager, and all
amendments thereto entered into in accordance with the terms and conditions set
forth in this Agreement, pursuant to which the

 

-7-



--------------------------------------------------------------------------------

Manager is to provide management and other services with respect to the
Property; provided, however, that after the Property Transfer or the Interest
Transfer, the term “Management Agreement” shall mean a property management
agreement between Borrower and Manager in a form approved by Lender, and all
amendments thereto entered into in accordance with the terms and conditions set
forth in this Agreement, pursuant to which the Manager is to provide management
and other services with respect to the Property.

“Manager” shall mean CBRE, Inc., a Delaware corporation, or any other manager
approved in accordance with the terms and conditions of the Loan Documents.

“Master Lease” shall mean that certain Lease Agreement dated September 29, 2017,
between Borrower, as lessor, and Master Lessee, as lessee, covering the entire
Property.

“Master Lessee” shall mean CIO Mission City, LLC, a Delaware limited liability
company.

“Material Adverse Change” shall mean a material adverse change in (i) the
condition (financial, physical or otherwise) of the Property and/or (ii) the
financial condition of Borrower that would reasonably be expected to impair its
ability to perform its obligations under the Loan Documents to which it is a
party.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property (other than the Management Agreement and the
Leases), (i) under which there is an obligation of Borrower to pay more than
$250,000.00 per annum, or (ii) which is not terminable by the owner of the
Property upon thirty (30) days’ or less notice without payment of a termination
fee.

“Maturity Date” shall mean November 1, 2027.

“MetLife” shall have the meaning set forth in Section 4.1.28.

“Monthly Interest Installment” shall mean equal monthly installments of interest
only at the Interest Rate each in the amount of $148,050.00.

“Monthly P&I Installment” shall mean equal monthly installments of principal and
interest at the Interest Rate each in the amount of $218,465.19 based on an
amortization period of thirty (30) years.

“Net Condemnation Proceeds” shall mean all Condemnation Proceeds less the cost,
if any, to Lender of recovering the Condemnation Proceeds including, without
limitation, reasonable attorneys’ fees and expenses, and adjusters’ fees.

“Net Insurance Proceeds” shall mean Insurance Proceeds less the cost, if any, to
Lender of recovering the Insurance Proceeds including, without limitation,
reasonable attorneys’ fees and expenses, and adjusters’ fees.

 

-8-



--------------------------------------------------------------------------------

“Net Operating Income” shall mean gross income derived from the Property
determined in accordance with generally accepted accounting principles
consistently applied, minus all Operating Expenses.

“Note” shall mean that certain Promissory Note, dated as of the date hereof, in
the original principal amount of Forty-Seven Million Dollars and 00/100
($47,000,000.00), made by Borrower in favor of Lender, as the same may be
hereinafter amended, consolidated, split, severed, restated, replaced (whether
by one or more replacement notes), supplemented, renewed, extended or otherwise
modified from time to time.

“O&M Agreement” shall mean an Operations and Maintenance Agreement with respect
to the Property, if any, reviewed and approved by Lender in connection with
underwriting the Loan.

“Operating Expenses” shall mean the total of all expenses relating to the
operation, maintenance, leasing and management of the Property (i) actually
incurred during the preceding twelve (12) month period ending the last day of
the last month prior to the date for which Net Operating Income is to be
determined or (ii) projected for the succeeding twelve (12) month period in the
reasonable opinion of Lender, as applicable, including without limitation, real
property taxes and insurance and utilities and a property management fee which
shall not exceed 4% of the gross revenues of the Property, but excluding total
debt service for such period, financing costs, depreciation of improvements,
capital expenditures and capital improvements, and income taxes, as evidenced by
operating statements prepared in accordance with GAAP.

“Optional Property Transfer” shall mean the transfer of the Property by Exchange
Borrower that meets all of the requirements of a Property Transfer, except that
the transferee is a Special Purpose Entity wholly owned by the EAT when all of
the ownership interests in the EAT are owned, directly or indirectly, by
Comerica or an affiliate thereof.

“Other Exchange Property” shall mean a property described on Exhibit F and
“Other Exchange Properties” shall mean all of the foregoing collectively.

“Permitted Exceptions” shall mean, collectively, (i) the lien and security
interests created by the Loan Documents, (ii) those property specific exceptions
to title recorded in the real estate records of the county where the Property is
located and contained in Schedule B of the title insurance policy or policies
which have been approved by Lender, (iii) Liens and Encumbrances, if any, for
taxes imposed by any Governmental Authority not yet due or delinquent, and
(iv) such other title and survey exceptions as Lender has approved or may
approve in writing in Lender’s sole discretion. Notwithstanding the foregoing,
Permitted Exceptions shall not include any tax liens or assessment liens to
secure repayment of any loan or other financing including, without limitation,
any Property-Assessed Clean Energy Loan.

“Permitted Indebtedness” shall have the meaning set forth in Section 8.3.

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

-9-



--------------------------------------------------------------------------------

“Personal Property” shall have the meaning set forth in the Security Instrument.

“Plan” shall have the meaning set forth in Section 4.1.5.

“Policies” and “Policy” shall mean all insurance provided for in
Section 6.1.1(a) and obtained under valid and enforceable policies.

“Premiums” shall mean all premiums for the insurance policies required under
this Agreement.

“Prepayment Fee” shall be the greater of (A) the Prepayment Ratio (as
hereinafter defined) multiplied by (x – y), where (x) is the present value of
all remaining payments of principal and interest including the outstanding
principal due on the Maturity Date, discounted at the rate which, when
compounded monthly, is equivalent to the Treasury Rate compounded semi-annually
plus 0.25%, and (y) is the amount of the principal then outstanding, or (B) one
percent (1%) of the amount of the principal being prepaid.

“Prepayment Ratio” shall mean a fraction, the numerator of which shall be the
amount of principal being prepaid, and the denominator of which shall be the
principal then outstanding.

“Principal and Interest Installment Date” shall mean the first day of the
sixty-first (61st) calendar month following the Advance Date.

“Property” shall mean the fee estate of Borrower, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, all as more particularly described in the granting clauses of the
Security Instrument.

“Property-Assessed Clean Energy Loan” shall mean any financing obtained through
a federal of state regulated energy-efficiency and clean energy loan program.

“Property Condition Report” shall mean that certain Property Condition Report
dated August 14, 2017, prepared by Partner Engineering and Science, Inc.,
Partner Project No. 17-191336.2.

“Property Transfer” shall mean the transfer of the Property by Exchange Borrower
to a Special Purpose Entity indirectly wholly owned and controlled by City
Office, as evidenced by the recordation of a deed vesting title to the Property
in the name of such transferee, and such transferee’s assumption of all the
obligations of the borrower under the Note and other Loan Documents and the
Environmental Indemnity and the reaffirmation by Liable Party of its obligations
under the Guaranty and the Environmental Indemnity, all in a manner satisfactory
to Lender, subject to the conditions that (i) prior to the transfer, Borrower
provides to Lender a new organizational chart reflecting the Property Transfer
that is reasonably acceptable to Lender, (ii) at Lender’s election, prior to the
transfer, Borrower obtains current searches on the entities on such
organizational chart as requested by Lender, the results of which searches are
reasonably acceptable to Lender, (iii) the organizational documents of such
transferee contain Lender’s required Special Purpose Entity provisions and are
otherwise acceptable to Lender, (iv) prior to the transfer, Borrower shall have
provided to Lender copies of the organizational documents of

 

-10-



--------------------------------------------------------------------------------

the entities that will Control such transferee, which organizational documents
shall be reasonably acceptable to Lender (including, without limitation, if SCCP
is one of such entities, a modification of SCCP’s purpose as set forth in its
limited partnership agreement to allow SCCP’s direct or indirect ownership
interest in Borrower), and (v) following any such transfer, the transferee shall
continue to be able to make the representations and warranties set forth in
Section 4.1.2 (Litigation), Section 4.1.5 (No Plan Assets), Section 4.1.25
(Foreign Person), Section 4.1.28 (Non-Relationship), Section 4.1.29 (US Patriot
Act), Section 4.1.30 (Criminal Acts), and Section 4.1.31 (No Defaults) of this
Agreement and all other representations set forth in the Loan Documents and
Environmental Indemnity made by “Borrower”. For the avoidance of doubt, the
Property Transfer shall not constitute the one-time Transfer of the Property
pursuant to Section 8.1(e) of this Agreement.

“Purchase Agreement” shall mean that certain Agreement of Purchase and Sale and
Joint Escrow Instructions dated July 19, 2017, by and between a Delaware limited
partnership (“Seller”) and City Office Development, LLC, a Delaware limited
liability company (“City Office Development”), as amended by that certain First
Amendment to Agreement of Purchase and Sale Agreement and Joint Escrow
Instructions, dated August 2, 2017, and as amended by that certain Second
Amendment to Agreement of Purchase and Sale and Joint Escrow Instructions, dated
September 25, 2017, by and between Seller and City Office Development, as
thereafter assigned to, and assumed by, SCCP pursuant to that certain Assignment
and Assumption of Purchase Agreement dated September 29, 2017, by and between
City Office Development and SCCP, and as thereafter assigned to, and assumed by,
Borrower pursuant to that certain Assignment and Assumption of Purchase
Agreement dated September 29, 2017, by and between SCCP and Borrower.

“Rating Agencies” shall mean any nationally recognized statistical rating agency
which has assigned a rating to any Securities.

“Remedial Work” shall mean any investigation or monitoring of site conditions or
any clean up, containment, restoration, removal or other remedial work.

“Rent Roll” shall have the meaning set forth in Section 4.1.16(a).

“Rents and Profits” shall mean collectively all present and future income,
rents, revenue, profits, proceeds, accounts receivable and other benefits from
the Property and all deposits made with respect to the Property, including, but
not limited to, any security given to utility companies by Borrower, any advance
payment of real estate taxes or assessments, or insurance premiums made by
Borrower and all claims or demands relating to such deposits and other security,
including claims for refunds of tax payments or assessments, and all Insurance
Proceeds.

“Request for Payment” shall have the meaning set forth in Section 6.2.3(b)(ii).

“Requirements” shall mean all laws, ordinances, orders, covenants, conditions
and restrictions and other requirements relating to land and building design and
construction, use and maintenance, that may now or hereafter pertain to or
affect the Property or any part of the Property or the Use, including, without
limitation, planning, zoning, subdivision, environmental, air quality, flood
hazard, fire safety, handicapped facilities, building, health, fire, traffic,
safety,

 

-11-



--------------------------------------------------------------------------------

wetlands, coastal and other governmental or regulatory rules, laws, ordinances,
statutes, codes and requirements applicable to the Property, including permits,
licenses and/or certificates that may be necessary from time to time to comply
with any of the these requirements.

“Requirements for Restoration” shall have the meaning set forth in
Section 6.2.3.

“Requirements of Environmental Laws” means all requirements of environmental,
ecological, health, or industrial hygiene laws or regulations or rules of common
law related to the Property, including, without limitation, all requirements
imposed by any environmental permit, law, rule, order, or regulation of any
federal, state, or local executive, legislative, judicial, regulatory, or
administrative agency, which relate to (i) exposure to Hazardous Materials;
(ii) pollution or protection of the air, surface water, ground water, land;
(iii) solid, gaseous, or liquid waste generation, treatment, storage, disposal,
or transportation; or (iv) regulation of the manufacture, processing,
distribution and commerce, use, or storage of Hazardous Materials.

“Restoration” shall have the meaning set forth in Section 6.2.1(b).

“Restoration Funds” shall have the meaning set forth in Section 6.2.3(a).

“SCCP” shall mean SCCP Boise Limited Partnership, a Delaware limited
partnership.

“Secondary Financing” shall have the meaning set forth in Section 8.2.

“Secured Indebtedness” shall mean, collectively, the indebtedness evidenced by
the Note with interest at the rates set forth herein, all additional advances or
fundings made by Lender, and any other amounts required to be paid by Borrower
under any of the Loan Documents.

“Securities” shall have the meaning set forth in Section 10.1.

“Security Instrument” shall mean that certain first priority Deed of Trust,
Security Agreement and Fixture Filing, dated as of the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, consolidated, split, spread, severed, restated,
replaced, supplemented, renewed, extended or otherwise modified from time to
time.

“Servicer” shall mean a servicer, if any, selected by Lender to service the
Loan.

“Special Purpose Entity” means a Person, other than a natural person, which,
since the date of its formation and at all times prior to, on and after the date
thereof, has not and shall not:

(i)    engage in business other than owning and operating the Property or
beneficial interest in Borrower, as applicable;

(ii)    acquire or own a material asset other than the Property or beneficial
interest in Borrower, as applicable, and incidental personal property;

 

-12-



--------------------------------------------------------------------------------

(iii)    commingle its assets with the assets of any other person or entity, or
maintain assets in a way difficult to segregate and identify;

(iv)    fail to hold itself out to the public as a legal entity separate from
any other;

(v)    fail to conduct business solely in its name;

(vi)    fail to maintain records, accounts or bank accounts separate from any
other person or entity;

(vii)    file or consent to a petition pursuant to applicable bankruptcy,
insolvency, liquidation or reorganization statutes, or make an assignment for
the benefit of creditors without the unanimous consent of its shareholders,
partners or members, as applicable;

(viii)    except for the Equity Loan in accordance with the terms and conditions
of Section 8.2, incur additional indebtedness except for Permitted Indebtedness;

(ix)    dissolve, liquidate, consolidate, merge or sell all or substantially all
of its assets; or

(x)    modify, amend or revise its organizational documents, except as expressly
required under the terms of this Agreement in connection with the Interest
Transfer.

“Standard Lease Form” shall have the meaning set forth in Exhibit B.

“State” shall mean the state where the Property is located.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Title Insurance Policy” shall mean a ALTA mortgagee title insurance policy or
policies in the form acceptable to Lender issued with respect to the Property
and insuring the lien of the Security Instrument, together with such
endorsements and affirmative coverage as Lender may require.

“Transfer” shall have the meaning set forth in Section 8.1.

“Treasury Rate” shall mean the annualized yield on securities issued by the
United States Treasury having a maturity equal to the remaining stated term of
the Loan, as quoted in the Federal Reserve Statistical Release [H. 15 (519)]
under the heading “U.S. Government Securities - Treasury Constant Maturities”
for the date which is five (5) Business Days prior to the date on which
prepayment is being made. If this rate is not available as of the date of
prepayment, the Treasury Rate shall be determined by interpolating between the
yield on securities of the next longer and next shorter maturity. If the
Treasury Rate is no longer published, Lender shall select a comparable rate.

“Trigger Event” shall have the meaning set forth in Section 5.1.14.

 

-13-



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Unsecured Obligations” means any obligations evidenced by or arising under the
Environmental Indemnity.

“Use” shall have the meaning set forth in Section 5.1.13.

“Work” shall have the meaning set forth in Section 6.2.3(a).

“Zoning Report” shall mean that certain Zoning Report dated September 1, 2017
prepared by Zoning Info, Inc. (Site #51894).

Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. Any reference in this Agreement or in any other Loan Document, the
Guaranty, if any, or the Environmental Indemnity to any Loan Document shall be
deemed to mean such Loan Document, Guaranty, if any, or Environmental Indemnity
(as applicable) as the same may hereafter be amended, modified, supplemented,
extended, replaced and/or restated from time to time (and, in the case of any
note or other instrument, to any instrument issued in substitution therefor).
Unless otherwise specified, the words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

 

II. THE LOAN

Section 2.1    The Loan.

2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Advance Date.

2.1.2    Single Disbursement to Borrower. Borrower shall receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3    The Note. The Loan shall be evidenced by the Note and shall be repaid
in accordance with the terms of this Agreement and the Note.

Section 2.2    Interest Rate.

2.2.1    Payment of Principal and Interest. Principal and interest under this
Agreement and the Note shall be payable as follows:

(a)    Interest on the funded portion of the Loan Amount shall accrue from the
Advance Date at the Interest Rate and the interest that will accrue during the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be paid by Borrower in advance on the
Advance Date.

 

-14-



--------------------------------------------------------------------------------

(b)    Commencing on the Interest Installment Date and on the first day of each
calendar month thereafter until the Principal and Interest Installment Date,
Borrower shall pay the Monthly Interest Installment.

(c)    Commencing on the Principal and Interest Installment Date and on the
first day of each calendar month thereafter, to and including the first day of
the calendar month immediately preceding the Maturity Date, Borrower shall pay
the Monthly P&I Installment.

(d)    On the Maturity Date, a final payment in the aggregate amount of the
entire outstanding principal balance of the Loan, all accrued and unpaid
interest, and all other unpaid amounts of the Secured Indebtedness shall become
immediately payable in full.

(e)    Borrower acknowledges and agrees that a substantial portion of the
original Loan Amount shall be outstanding and due on the Maturity Date.

(f)    Interest shall be calculated on the basis of a thirty (30) day month and
a three hundred sixty (360) day year, except that (i) if the Advance Date occurs
on a date other than the first day of a calendar month, interest payable for the
period commencing on the Advance Date and ending on the last day of the month in
which the Advance Date occurs shall be calculated on the basis of the actual
number of days elapsed over a 365 day or 366 day year, as applicable, and
(ii) if the Maturity Date occurs on a date other than the last day of the month,
interest payable for the period commencing on the first day of the month in
which the Maturity Date occurs and ending on the Maturity Date shall be
calculated on the basis of the actual number of days elapsed over a 365 day or
366 day year, as applicable.

Section 2.3    Application of Payments. At the election of Lender, and to the
extent permitted by law, all payments shall be applied in the order selected by
Lender to any expenses, prepayment fees, late charges, escrow deposits and other
sums due and payable under the Loan Documents, and to unpaid interest at the
Interest Rate or at the Default Rate, as applicable. The balance of any payments
shall be applied to reduce the then unpaid outstanding principal balance of the
Loan.

Section 2.4    Security. The covenants of the Security Instrument are
incorporated by reference into this Agreement. The Note shall evidence, and the
Security Instrument shall secure, the Secured Indebtedness.

Section 2.5    Late Charge. If any payment of interest and/or principal (other
than the outstanding principal balance of the Loan on the Maturity Date), or any
payment of a required escrow deposit is not paid within seven (7) days after the
due date, Lender shall have the option to charge Borrower the Late Charge. The
Late Charge is for the purpose of defraying the expenses incurred in connection
with handling and processing delinquent payments and is payable in addition to
any other remedy Lender may have. Unpaid Late Charges shall become part of the
Secured Indebtedness and shall be added to any subsequent payments due under the
Loan Documents.

 

-15-



--------------------------------------------------------------------------------

Section 2.6    Acceleration Upon Event of Default. At the option of Lender, if
Borrower fails to pay any sum specified in this Agreement or the Note within
seven (7) days after the due date, or if any other Event of Default occurs, the
Accelerated Loan Amount shall become immediately due and payable.

Section 2.7    Interest Upon Event of Default. The Accelerated Loan Amount shall
bear interest at the Default Rate which shall never exceed the maximum rate of
interest permitted to be contracted for under the laws of the State. The Default
Rate shall commence upon the occurrence of an Event of Default and shall
continue until all defaults are cured.

Section 2.8    Limitation on Interest. The agreements made by Borrower with
respect to this Agreement, the Note and the other Loan Documents are expressly
limited so that in no event shall the amount of interest received, charged or
contracted for by Lender on the Note, other Loan Documents or the Secured
Indebtedness exceed the highest lawful amount of interest permissible under the
laws applicable to the Loan. If at any time performance of any provision of this
Agreement, the Note or the other Loan Documents results in the highest lawful
rate of interest permissible under applicable laws being exceeded, then the
amount of interest received, charged or contracted for by Lender shall
automatically and without further action by any party be deemed to have been
reduced to the highest lawful amount of interest then permissible under
applicable laws. If Lender shall ever receive, charge or contract for, as
interest, an amount which is unlawful, at Lender’s election, the amount of
unlawful interest shall be refunded to Borrower (if actually paid) or applied to
reduce the then unpaid Loan Amount. To the fullest extent permitted by
applicable laws, any amounts contracted for, charged or received under the Loan
Documents included for the purpose of determining whether the Interest Rate
would exceed the highest lawful rate shall be calculated by allocating and
spreading such interest to and over the full stated term of the Loan.

Section 2.9    Prepayment. Borrower shall not have the right to prepay all or
any portion of the outstanding principal amount of the Loan at any time during
the term of this Loan except as expressly set forth in this Section 2.9. During
the 120-day period prior to the Maturity Date, Borrower may prepay the Loan
without a Prepayment Fee on not less than thirty (30) days’ prior written notice
to Lender. In addition, commencing on March 1, 2021, Borrower may prepay the
Loan with a Prepayment Fee on not less than sixty (60) days’ prior written
notice to Lender. If Borrower provides notice of its intention to prepay, the
Accelerated Loan Amount shall become due and payable on the date specified in
the prepayment notice. Notwithstanding the foregoing, no more than three
(3) times during the term of the Loan, Borrower may rescind a prepayment notice
in writing, which notice of rescission shall be given, if at all, at least two
(2) Business Days prior to the prepayment date specified in such prepayment
notice; provided however, if Borrower rescinds any prepayment notice, Borrower
shall pay all of Lender’s out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred with respect to the Borrower’s intention to prepay,
including any costs and expenses incurred with respect to actions undertaken by
Lender in reliance upon any prepayment notice.

2.9.1    Prepayment Fee. Any tender of payment by Borrower or any other person
or entity of the Secured Indebtedness, other than as expressly provided in the
Loan Documents, shall constitute a prohibited prepayment. If a prepayment of all
or any part of the Secured Indebtedness is made following (i) an Event of
Default and an acceleration of the

 

-16-



--------------------------------------------------------------------------------

Maturity Date, (ii) the application of money to the principal of the Loan after
a casualty or condemnation, or (iii) in connection with a purchase of the
Property or a repayment of the Secured Indebtedness at any time before, during
or after, a judicial or non-judicial foreclosure or sale of the Property, then
to compensate Lender for the loss of the investment, Borrower shall pay to
Lender an amount equal to the Prepayment Fee. Notwithstanding the foregoing, so
long as Borrower makes a good faith effort to recover any Prepayment Fee which
would be due as a result of a casualty or condemnation, from the insurer in the
case of a casualty or from the condemning authority, then the Prepayment Fee due
as a result of the casualty or condemnation shall be waived except to the extent
recovered by Borrower. Lender will, upon request, provide an estimate of the
amount of the Prepayment Fee two (2) weeks before the date of the scheduled
prepayment.

2.9.2    Waiver of Right to Prepay Note Without Prepayment Fee . Borrower
acknowledges that Lender has relied upon the anticipated investment return under
the Note and this Agreement in entering into transactions with, and in making
commitments to, third parties and that the tender of any prohibited prepayment
or any permitted prepayment which pursuant to the terms of the Note and this
Agreement requires a Prepayment Fee, shall include the Prepayment Fee. Borrower
agrees that the determination of the Interest Rate was based on the intent,
expectation and agreement (and the Interest Rate would have been higher without
such agreement) of Borrower and Lender that the amounts advanced under the Note
and this Agreement would not be prepaid during the term of the Loan, or if any
such prepayment would occur, the Prepayment Fee would apply (except as expressly
permitted by the terms of the Note and this Agreement). Borrower also agrees
that the Prepayment Fee represents the reasonable estimate of Lender and
Borrower of a fair average compensation for the loss that may be sustained by
Lender as a result of a prepayment of the Loan and it shall be paid without
prejudice to the right of Lender to collect any other amounts provided to be
paid under the Loan Documents.

BY INITIALING BELOW, BORROWER EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER
CALIFORNIA CIVIL CODE SECTION 2954.10 OR OTHER APPLICABLE LAW, IF ANY, TO PREPAY
THE LOAN, IN WHOLE OR IN PART, WITHOUT FEE OR PENALTY, UPON ACCELERATION OF THE
MATURITY DATE OF THE LOAN, AND (B) AGREES THAT IF, FOR ANY REASON, A PREPAYMENT
OF THE LOAN IS MADE, UPON OR FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF
THE LOAN BY LENDER ON ACCOUNT OF ANY DEFAULT BY BORROWER UNDER ANY LOAN
DOCUMENT, INCLUDING BUT NOT LIMITED TO ANY TRANSFER, FURTHER ENCUMBRANCE OR
DISPOSITION WHICH IS PROHIBITED OR RESTRICTED BY THIS AGREEMENT, THE SECURITY
INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THEN BORROWER SHALL BE OBLIGATED
TO PAY LENDER CONCURRENTLY THE PREPAYMENT FEE. BY EXECUTING THE NOTE AND THIS
AGREEMENT, BORROWER AGREES THAT LENDER’S AGREEMENT TO MAKE THE LOAN AT THE
INTEREST RATE AND FOR THE TERM SET FORTH IN THIS AGREEMENT CONSTITUTES ADEQUATE
CONSIDERATION FOR THIS WAIVER AND AGREEMENT.

 

 

Borrower’s Initials

 

-17-



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

-18-



--------------------------------------------------------------------------------

III. TAXES, LIENS AND ENCUMBRANCES AND OTHER CHARGES.

Section 3.1    Payment of Impositions. Unless otherwise paid to Lender as
provided in Section 5.1.14, Borrower shall pay all Impositions. The Impositions
shall be paid not later than ten (10) days before the dates on which the
particular Imposition would become delinquent and Borrower shall produce to
Lender receipts of the imposing authority, or other evidence reasonably
satisfactory to Lender, evidencing the payment of the Imposition in full. If
Borrower elects by appropriate legal action to contest any Imposition, Borrower
shall first deposit cash with Lender as a reserve in an amount which Lender
determines is sufficient to pay the Imposition plus all fines, interest,
penalties and costs which may become due pending the determination of the
contest. If Borrower deposits this sum with Lender, Borrower shall not be
required to pay the Imposition provided that the contest operates to prevent
enforcement or collection of the Imposition, and the sale and forfeiture of, the
Property, and is prosecuted with due diligence and continuity. Upon termination
of any proceeding or contest, Borrower shall pay the amount of the Imposition as
finally determined in the proceeding or contest. Provided that there is not then
an Event of Default, the monies which have been deposited with Lender pursuant
to this Section shall be applied toward such payment and the excess, if any,
shall be returned to Borrower.

 

IV. REPRESENTATIONS AND WARRANTIES

Section 4.1    Borrower Representations. Borrower represents and warrants as of
the date hereof that:

4.1.1    Organization.

(a)    The execution of the Loan Documents and the Environmental Indemnity have
been duly authorized and there is no provision in the organizational documents
of Borrower requiring further consent for such action by any other entity or
person.

(b)    It is duly organized, validly existing and is in good standing under the
laws of the state of its formation and in the State, and it has all necessary
licenses, authorizations, registrations, permits and/or approvals to own its
properties and to carry on its business as presently conducted.

(c)    The execution, delivery and performance of the Loan Documents and the
Environmental Indemnity will not result in Borrower’s being in default under any
provision of its organizational documents or of any deed of trust, mortgage,
lease, credit or other agreement to which it is a party or which affects it or
the Property.

(d)    The Loan Documents and the Environmental Indemnity have been duly
authorized, executed and delivered by Borrower and constitute valid and binding
obligations of Borrower which are enforceable in accordance with their terms.

(e)    The limited partnership or membership interests, as applicable, evidenced
by Borrower’s organizational documents have been issued in accordance with all
applicable federal and state securities laws, or authorized exemptions from such
securities laws, including, but not limited to, the Securities Act of 1933, as
amended, the Securities and Exchange Act of

 

-19-



--------------------------------------------------------------------------------

1934, as amended, and any applicable state statute. The limited partnership or
membership interests, as applicable, of Borrower have not been issued in
violation of any federal, state or local securities law, and to the extent that
these securities have been issued in reliance on exemptions from such federal or
state securities law, all necessary steps have been taken to qualify for such
exemptions. The limited partners or member(s), as applicable, of Borrower has or
have been properly notified of all applicable securities laws and related
restrictions on its or their ability to transfer, sell or otherwise dispose of
their partnership interests in Borrower. The name of Lender is not and will not
be in any of the offering materials provided or to be provided to any person,
except solely in Lender’s capacity as the mortgage lender on the Property,
including, but not limited to, any of the limited partners or members, as
applicable, of Borrower, nor has there been any representation, whether written,
oral or otherwise, that Lender in any way has participated or endorsed the
offering of the partnership interests in Borrower.

4.1.2    Litigation. Neither Borrower nor any of Borrower’s Constituents is
involved in any litigation, arbitration, or other proceeding or governmental
investigation pending which if determined adversely would materially adversely
affect Borrower’s ability to perform in accordance with the Loan Documents or
the Environmental Indemnity.

4.1.3    Agreements. Borrower is not in default with respect to any order or
decree of any court or any order, regulation or demand of any Governmental
Authority, which default would be reasonably likely to materially and adversely
affect the condition (financial or other) or operations of the Property or
Borrower or Borrower’s ability to perform its obligations hereunder or under the
Loan Documents or the Environmental Indemnity. Borrower has complied with all
requirements of all instruments and agreements affecting the Property, whether
or not of record, including without limitation all covenants and agreements by
and between Borrower and any governmental or regulatory agency pertaining to the
development, use or operation of the Property.

4.1.4    Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or any of the
other Loan Documents or the Environmental Indemnity or the consummation of the
transactions contemplated hereby or thereby, other than those which have been
obtained by Borrower.

4.1.5    No Plan Assets. (i) Borrower is acting on its own behalf and that it is
not an employee benefit plan as defined in Section 3(3) of ERISA, which is
subject to Title 1 of ERISA, nor a plan as defined in Section 4975(e)(1) of the
Code (each of the foregoing hereinafter referred to collectively as a “Plan”);
(ii) Borrower’s assets do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101; as
modified by Section 3(42) of ERISA; (iii) it will not be reconstituted as a Plan
or as an entity whose assets constitute “plan assets”; (iv) it is not, and will
not be, a “governmental plan” within the meaning of Section 3(32) of ERISA and
(v) the transactions contemplated by the Loan Documents are not, and will not
be, in violation of any state statutes applicable to Borrower that regulate
investments of, and fiduciary obligations with respect to, governmental plans
and that are similar to the provisions of Section 406 of ERISA or Section 4975
of the Code.

 

-20-



--------------------------------------------------------------------------------

4.1.6    Compliance. Except as provided in the Property Condition Report, the
Improvements and their Use comply with all Requirements. No notices of violation
of any Requirements have been received by Borrower or Borrower’s employees,
agents or Affiliates.

4.1.7    Zoning. The zoning approval for the Property is not dependent upon the
ownership or use of any property which is not encumbered by the Security
Instrument.

4.1.8    Financial Information. To Borrower’s knowledge, all financial
statements, including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered to Lender in respect of
the Property and/or in connection with the Loan (i) are true, complete and
correct in all material respects as of the date of such reports, (ii) accurately
represent the financial condition of the Property as of the date of such
reports, and (iii) to the extent prepared by or on behalf of Borrower (as
opposed to a third party), have been prepared in accordance with GAAP throughout
the periods covered. Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and which are, individually or in the aggregate, reasonably likely to have a
materially adverse effect on the Property or the operation thereof, except as
referred to or reflected in the most recent financial statements of Borrower
delivered to Lender. Since the date of such financial statements, there has been
no material adverse change in the financial condition, operations or business of
Borrower or the Property from that set forth in the financial statements.

4.1.9    Casualty and Condemnation. Except as expressly approved by Lender in
writing no casualty or damage to any part of the Property that would cost more
than $50,000 to restore or replace has occurred which has not been fully
restored or replaced. No part of the Property has been taken in Condemnation or
other similar proceeding or transferred in lieu of Condemnation, nor has
Borrower received notice of any proposed Condemnation or other similar
proceeding affecting the Property. No Condemnation or other proceeding has been
commenced, is pending or, to Borrower’s best knowledge, is contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.10    Enforceability. The Loan Documents and the Environmental Indemnity are
not subject to any right of rescission, set off, counterclaim or defense by
Borrower, including the defense of usury, except as the enforceability of the
Loan Documents is subject to general principles of equity, nor would the
operation of any of the terms of the Loan Documents or the Environmental
Indemnity, or the exercise of any right thereunder, render the Loan Documents or
the Environmental Indemnity unenforceable, and Borrower has not asserted any
right of rescission, set off, counterclaim or defense with respect thereto.

4.1.11    Assignment of Leases. Pursuant to the Assignment of Leases, Borrower
has assigned the Leases and the Rents and Profits arising from the Leases to
Lender, and Master Lessee has assigned all of its right, title and interest in
the Master Lease to Lender. Borrower acknowledges that it is permitted to
collect certain of the Rents and Profits pursuant to a revocable license as set
forth in the Assignment of Leases. Except as described in the immediately
preceding sentence, no Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents and Profits due and payable
or to become due and payable thereunder.

 

-21-



--------------------------------------------------------------------------------

4.1.12    Insurance. Borrower has obtained and has delivered to Lender evidence
of all of the Policies, with all premiums prepaid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement. No claims have been made under any of the Policies, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any of the Policies.

4.1.13    Licenses. All authorizations, permits, licenses, including, without
limitation liquor licenses, if any, and operating permits, required by any
Governmental Authority for the use, occupancy and operation of the Property in
the manner in which the Property is currently being used, occupied and operated
have been obtained, paid for and are in full force and effect and, to the
knowledge of Borrower, all Tenants have such permits and approvals as are
required by any Governmental Authority for the use, occupancy and operation of
the premises demised under their respective Leases.

4.1.14    Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area.

4.1.15    Physical Condition. Except as otherwise provided in the Property
Condition Report, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair;
to Borrower’s knowledge, there exists no structural or other material defects or
damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond. Construction of the Improvements on the Property is
complete.

4.1.16    Leases.

(a)    The rent roll attached hereto as Exhibit C (the “Rent Roll”) is true,
correct and complete and there are no Leases affecting the Property except those
Leases identified on the Rent Roll and the Master Lease. Borrower has delivered
to Lender true, correct and complete copies of all existing Leases, including
all existing modifications and amendments, and including all existing Lease
Guaranties (collectively, “Existing Leases”). To the Borrower’s knowledge, all
agreements between the landlord and Tenant or between the landlord and any
guarantor pertaining to any of such Leases are set forth in writing and are
included in such copies that have been so delivered.

(b)    There are no defaults by Borrower under the Existing Leases. To the best
knowledge of Borrower, there are no defaults by any Tenants under the Existing
Leases nor by any guarantors under the existing Lease Guaranties. The Existing
Leases, including the existing Lease Guaranties, are in full force and effect.

(c)    To the best knowledge of Borrower, none of the Tenants now occupying 10%
or more of the rentable space at the Property or having a current Lease
affecting 10% or more of such rentable space is the subject of any bankruptcy,
reorganization or insolvency proceeding or any other debtor-creditor proceeding.

 

-22-



--------------------------------------------------------------------------------

(d)    No Existing Lease may be amended, terminated or canceled unilaterally by
a Tenant, except for the Leases with the Tenants set forth in Schedule 4.1.16(d)
attached hereto, each of which contains a unilateral termination right in favor
of the respective Tenant, and no Tenant may be released from its obligations,
except in the event of material casualty or Condemnation.

(e)    Except only for rent and additional rent for the current month, Borrower
has not accepted any payment of rent more than one month in advance of its due
date, nor any security deposit in an amount exceeding one month’s rent.

4.1.17    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by Borrower under applicable Requirements in connection with the transfer
of the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
All taxes and governmental assessments due and owing in respect of the Property
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established hereunder or are insured against by the
Title Insurance Policy.

4.1.18    Special Purpose Entity/Separateness.

(a)    Except for Borrower’s prior ownership of the Other Exchange Properties
and the membership interests in CIO Sorrento Mesa Holdings, LLC, a Delaware
limited liability company, and CIO SM Land Holdings, LLC, a Delaware limited
liability company (collectively, the “CIO Entities”), as described in
Section 4.1.34. Borrower and, if applicable, each general partner of Borrower is
a Special Purpose Entity.

(b)    The Property has “single asset real estate” status as defined by
Section 101(51)(B) of the Bankruptcy Code.

(c)    The organizational documents of Borrower and its controlling constituent
entities, as in effect on the date hereof, have been approved by Lender.

(d)    The representations and warranties set forth in this Section 4.1.18 shall
survive for so long as any amount remains payable to Lender under this Agreement
or any other Loan Document.

4.1.19    Solvency. Borrower (a) has not entered into the transaction
contemplated by this Agreement or any Loan Document or the Environmental
Indemnity with the actual intent to hinder, delay, or defraud any creditor and
(b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents and the Environmental Indemnity. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will,

 

-23-



--------------------------------------------------------------------------------

immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted.

4.1.20    Organizational Chart. The organizational chart attached as Exhibit D
hereto, relating to Borrower, Liable Party and certain Affiliates and other
parties, is true, complete and correct on and as of the date hereof and shows
all Persons in Control of Borrower and Liable Party and all Persons having an
indirect or direct ownership interest in Borrower or Liable Party of 25% or
more. Borrower has delivered to Lender true and correct copies of all Borrower’s
organizational documents and except as expressly approved by Lender in writing,
there have been no changes in Borrower’s Constituents since the date that the
Application was executed by Borrower.

4.1.21    Material Agreements. Attached hereto as Schedule 4.1.21 is a list of
all Material Agreements, true and complete copies of each of which have been
delivered to Lender.

4.1.22    No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.

4.1.23    No Bankruptcy Filing. Neither Borrower, nor any of Borrower’s
Constituents, is involved in any bankruptcy, reorganization, insolvency,
dissolution or liquidation proceeding, and to the best knowledge of Borrower, no
such proceeding is contemplated or threatened.

4.1.24    Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents or the Environmental Indemnity, or in any
written statement (i) prepared and furnished by Borrower or (ii) to Borrower’s
knowledge, prepared and furnished by a third-party on behalf of Borrower,
pursuant to the terms of this Agreement, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in any material respect in light of
the circumstances under which they were made. There is no fact or circumstance
presently known to Borrower which has not been disclosed to Lender and which
materially adversely affects, or is reasonably likely to materially adversely
affect, the Property, Borrower or its business, operations or condition
(financial or otherwise).

4.1.25    Foreign Person. Neither Borrower nor any of Borrower’s Constituents is
or will be a “foreign person” within the meaning of Sections 1445 and 7701 of
the Code.

4.1.26    No Change in Facts or Circumstances; Disclosure. There has been no
material adverse change from the conditions shown in the Application or in the
materials submitted in connection with the Application or in the credit rating
or financial condition of Borrower or any of Borrower’s Constituents.

4.1.27    Management Agreement. Borrower has provided to Lender a true, correct
and complete copy of the Management Agreement. The Management Agreement is in
full force and effect and no event of default has occurred thereunder nor has
any event under the Management Agreement occurred which, but for the giving of
notice, or passage of time, or both would be an event of default thereunder. All
fees currently due and payable to Manager have been paid in full.

 

-24-



--------------------------------------------------------------------------------

4.1.28    Non-Relationship. Neither Borrower nor any partner, director, member
or officer of Borrower nor, to Borrower’s knowledge any person who is a
Borrower’s Constituent is (a) a director or officer of Metropolitan Life
Insurance Company (“MetLife”), (b) a parent, son or daughter of a director or
officer of MetLife , or a descendent of any of them, (c) a stepparent, adopted
child, step-son or step-daughter of a director or officer of MetLife, or (d) a
spouse of a director or officer of MetLife.

4.1.29    US Patriot Act. Neither Borrower nor any of Borrower’s Constituents is
or will be held, directly or indirectly by a person or entity that appears on a
list of individuals and/or entities for which transactions are prohibited by the
US Treasury Office of Foreign Assets Control or any similar list maintained by
any other Governmental Authority, with respect to which entering into
transactions with such person or entity would violate the USA Patriot Act or
regulations or any Presidential Executive Order or any other similar applicable
law, ordinance, order, rule or regulation; and Borrower shall provide evidence
as reasonably requested by Lender from time to time, to confirm compliance.

4.1.30    Criminal Acts. Neither Borrower nor any of Borrower’s Constituents has
been convicted of, or been indicted for a felony criminal offense.

4.1.31    No Defaults. Neither Borrower nor any of Borrower’s Constituents is in
default under any mortgage, deed of trust, note, loan or credit agreement.

4.1.32    Purchase Agreement. Borrower has delivered to Lender a true and
complete copy of the Purchase Agreement and there exist no material documents or
instruments relating to the purchase of the Property other than those documents
and instruments that have been delivered to Lender.

4.1.33    Personal Property. Borrower owns the Personal Property free from any
lien, security interest, encumbrance or adverse claim, except as otherwise
expressly approved by Lender in writing. The Personal Property has not been used
or bought for personal, family, or household purposes, but has been bought and
used solely for the purpose of carrying on Borrower’s business.

4.1.34    Other Exchange Properties and Interests in the CIO Entities. In
connection with Borrower’s acquisition of the Property, which occurred on
September 29, 2017, (i) the seller from which Borrower acquired the Property
required Borrower to also take title to the Other Exchange Properties, and
(ii) Borrower acquired all of the membership interests in the CIO Entities. On
September 29, 2017, (i) immediately after Borrower’s acquisition of the Other
Exchange Properties, Borrower conveyed each of the Other Exchange Properties to
Affiliates of the EAT for subsequent transfer to Affiliates of Liable Party, and
(ii) immediately after Borrower’s acquisition of all of the membership interests
in the CIO Entities, Borrower assigned all of such membership interests to SCFS
Reverse Exchange, LLC. Borrower: (a) never had any intention of owning or
operating the Other Exchange Properties and, but for the requirement of the
seller, Borrower would not have held title to any of the Other Exchange
Properties; (b) has

 

-25-



--------------------------------------------------------------------------------

transferred, conveyed and assigned all of Borrower’s right, title and interest
in the Other Exchange Properties, including, without limitation, all rights in
any Leases (as if the definition of such term referenced the Other Exchange
Properties instead of the Property) and Personal Property (as if the definition
of such term referenced the Other Exchange Properties instead of the Property),
to the aforementioned Affiliates of Liable Party and has delivered to Lender
true, correct and complete copies of all documents that effected such transfers,
conveyance and assignments; (c) did not operate or enter into any contract or
agreement with respect to any of the Other Exchange Properties; (d) has no
liability or obligation with respect to any of the Other Exchange Properties;
(e) has no direct or indirect ownership interest in any of the Other Exchange
Properties; (f) has transferred, conveyed and assigned all of Borrower’s right,
title and interest in the membership interests in the CIO Entities to SCFS
Reverse Exchange, LLC and has delivered to Lender true, correct and complete
copies of all documents that effected such transfer, conveyance and assignment;
and (g) has been released by SCFS Reverse Exchange, LLC from all liability
relating to Borrower’s ownership of the membership interests in the CIO
Entities.

 

V. BORROWER COVENANTS

Section 5.1    Borrower Affirmative Covenants. From the date hereof until
payment of the Secured Indebtedness in full, Borrower hereby covenants and
agrees with Lender that:

5.1.1    Existence; Compliance with Requirements. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all present and future Requirements affecting or relating to Borrower, the
Property and/or the Use. Borrower shall not use or permit the use of the
Property, or any part thereof, for any illegal purpose. Borrower shall furnish
to Lender upon request and as applicable, copies of licenses, permits, written
confirmation from a Governmental Authority, an updated zoning report, or any
other information reasonably requested by Lender to evidence the Property and/or
its Use complies with the Requirements.

5.1.2    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower, Liable Party, if any, or the Property which could, if determined
adversely to Borrower, Liable Party, if any, or the Property, be reasonably
expected to affect the Property, Liable Party, if any, or Borrower’s ability to
perform its obligations hereunder or under the other Loan Documents, the
Guaranty, if any, or the Environmental Indemnity.

5.1.3    Access to Property. Lender shall have the right, at any time and from
time to time during normal business hours, to enter the Property in order to
ascertain Borrower’s compliance with the Loan Documents, to examine the
condition of the Property, to perform an appraisal, to undertake surveying or
engineering work, and to inspect premises occupied by Tenants. Borrower shall
cooperate with Lender in performing these inspections.

5.1.4    Books and Records; Financial Reporting. Borrower shall keep adequate
books and records of account in accordance with GAAP, or in accordance with
other methods acceptable to Lender in its sole discretion, consistently applied
and furnish to Lender:

 

-26-



--------------------------------------------------------------------------------

(a)    quarterly certified rent rolls signed and dated by Borrower, detailing
the names of all Tenants of the Improvements, the portion of Improvements
occupied by each Tenant, the base rent and any other charges payable under each
Lease and the term of each Lease, including the expiration date, and any other
information as is reasonably required by Lender, within forty-five (45) days
after the end of each fiscal quarter;

(b)    a quarterly operating statement of the Property and year to date
operating statements detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow, to be prepared and certified by Borrower in the form required by
Lender, and if available, any quarterly operating statement prepared by an
independent certified public accountant, within forty-five (45) days after the
close of each fiscal quarter of Borrower;

(c)    an annual balance sheet and profit and loss statement of Borrower in the
form required by Lender, prepared and certified by Borrower, as the case may be,
or if required by Lender upon and during an Event of Default, audited financial
statements for Borrower and Liable Party, prepared by an independent certified
public accountant acceptable to Lender, within ninety (90) days after the close
of each fiscal year of Borrower and Liable Party, if any, as the case may be;

(d)    an annual operating budget presented on a monthly basis consistent with
the annual operating statement described above for the Property including cash
flow projections for the upcoming one (1) year period and all proposed capital
replacements and improvements at least fifteen (15) days prior to the start of
each calendar year;

(e)    a then current rent roll and financial statements prepared by and/or for
the benefit of Borrower detailing all income of the Property and all Property
expenses; within ninety (90) days after the close of each fiscal year of
Borrower; and

(f)    any financial statements required pursuant to the Guaranty, if any.

5.1.5    Property Reports. Upon request from Lender or its representatives and
designees, Borrower shall furnish in a timely manner to Lender:

(a)    Intentionally deleted.

(b)    an accounting of all security deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.

5.1.6    Additional Financial or Management Information; Right to Audit.

(a)    Borrower shall furnish Lender with such other additional financial or
management information (including state and federal tax returns) as may, from
time to time, be reasonably required by Lender or the Rating Agencies in form
and substance satisfactory to Lender or the Rating Agencies.

 

-27-



--------------------------------------------------------------------------------

(b)    Lender and its representatives shall have the right upon prior written
notice to examine and audit the records, books, management and other papers of
Borrower and its affiliates or of any guarantor or indemnitor which reflect upon
their financial condition and/or the income, expenses and operations of the
Property, at the Property or at any office regularly maintained by Borrower, its
affiliates or any guarantor or indemnitor where the books and records are
located. Lender shall have the right upon notice to make copies and extracts
from the foregoing records and other papers.

(c)    Borrower shall furnish Lender and its agents convenient facilities for
the examination and audit of any such books and records.

5.1.7    Title to the Property. Borrower will warrant and defend the validity
and priority of the lien of the Security Instrument and the Assignment of Leases
on the Property against the claims of all Persons whomsoever, subject only to
Permitted Exceptions.

5.1.8    Estoppel Statements. Within ten (10) days after a request by Lender,
Borrower shall furnish an acknowledged written statement in form satisfactory to
Lender, certified to the Certification Parties, (i) setting forth the amount of
the Loan (as calculated by Borrower) and the interest rate, (ii) stating either
that no offsets or defenses exist against the Loan, or if any offsets or
defenses are alleged to exist, their nature and extent, (iii) whether any
default then exists under the Loan Documents or the Environmental Indemnity or
any event has occurred and is continuing that with the lapse of time, the giving
of notice, or both, would constitute such a default, and (iv) any other matters
as Lender may reasonably request. If Borrower does not furnish an estoppel
certificate, certified to the Certification Parties, within the 10-day period,
Borrower appoints Lender as its attorney-in-fact to execute and deliver the
certificate on its behalf, which power of attorney shall be coupled with an
interest and shall be irrevocable.

5.1.9    Leases and Other Agreements Affecting the Property.

(a)    Borrower shall perform all obligations of landlord under any and all
Leases. Borrower agrees to furnish Lender true, correct and complete executed
copies of all future Leases.

(b)    Borrower shall not, without the prior written consent of Lender,
(i) enter into or extend any Lease (other than an extension that is unilaterally
exercised by a Tenant pursuant to an extension or renewal right set forth in
such Tenant’s Lease) unless the Lease complies with the Leasing Guidelines, or
(ii) cancel, terminate or accept surrender of any Lease, except in the case of a
material default thereunder, unless Borrower has entered into a new Lease
complying with the provisions set forth herein and covering all of the premises
of the Lease being cancelled, terminated or surrendered, or (iii) modify or
amend any Lease in any material and adverse way or reduce any rent under any
Lease, or (iv) consent (to the extent the consent of the landlord is required
thereunder) to a full or partial assignment of the tenant’s interest or to a
subletting of all or any portion of the premises under any Lease, unless the
tenant (and any

 

-28-



--------------------------------------------------------------------------------

guarantor, if applicable) who is liable immediately prior to such assignment or
subletting covenants to remain fully liable thereafter, or (v) accept any
payment of rent more than one month in advance of its due date, or accept any
security deposit in an amount exceeding one month’s rent, or (vi) enter into any
option to purchase the Property. With respect to the Master Lease, Borrower
covenants and agrees that, unless and until the Property Transfer or the
Interest Transfer occurs and the Master Lessee assigns all of its right, title,
and interest in and to the Leases to the transferee fee owner of the Property,
in the case of a Property Transfer, or the Borrower, in the case of the Interest
Transfer, Borrower will not (A) cancel or terminate the Master Lease or accept a
surrender of the Master Lease; (B) modify or amend the Master Lease in any
material way; or (C) consent to an assignment of the Master Lessee’s interest in
the Master Lease, except for the assignments made to Lender pursuant to the
Security Instrument and Assignment of Leases. If any of the acts described in
this paragraph are done without the prior written consent of Lender, at the
option of Lender, they shall be of no force or effect and shall constitute a
default under this Agreement. Borrower shall pay all costs and expenses incurred
by Lender, including reasonable attorneys’ fees, in connection with any Lease,
including in connection with any subordination agreement or nondisturbance
agreement.

(c)    Each Lease executed after the Advance Date affecting the Property shall
be absolutely subordinate to the lien of the Security Instrument and shall also
contain a provision, satisfactory to Lender, to the effect that in the event of
the judicial or non-judicial foreclosure of the Property, at the election of
Lender or the acquiring foreclosure purchaser, the particular Lease shall not be
terminated and the tenant shall attorn to Lender or to such purchaser. If
requested to do so, the tenant shall agree to enter into a new Lease for the
balance of the term upon the same terms and conditions. If Lender requests,
Borrower shall use reasonable efforts to cause a tenant or tenants to enter into
subordination and attornment agreements or nondisturbance agreement with Lender
on forms which have been approved by Lender. Upon Borrower’s request, Lender
agrees to enter into a subordination, nondisturbance and attornment agreement
with a Tenant on Lender’s standard form with respect to a Lease approved in
writing by Lender (and not merely deemed approved pursuant to Section 5.1.9(f)
below).

(d)    Borrower covenants and agrees that all contracts and agreements relating
to the Property requiring the payment of leasing commissions or management fees
or other similar compensation shall (i) provide that the obligation will not be
enforceable against Lender and (ii) be subordinate to the lien of the Security
Instrument. Lender will be provided evidence of Borrower’s compliance with this
Section 5.1.9(d) upon request.

(e)    Borrower shall terminate the Master Lease concurrently with or
immediately after the Property Transfer or the Interest Transfer.

(f)    Provided no Event of Default exists, in the event that (i) Borrower has
delivered to Lender a written request for Lender’s approval of a Lease or other
leasing matter requiring Lender’s consent under Section 5.1.9(b) together with a
summary of the business terms of such lease or other leasing matter and any
documents or information required to be provided by Borrower under this
Section 5.1.9 in connection with Lender’s review of the proposed matter, and
(ii) Lender has failed to respond to such request within ten (10) Business Days
after Lender’s receipt of such request and supporting documents, and
(iii) Borrower has delivered to Lender a

 

-29-



--------------------------------------------------------------------------------

second copy of such request with such supporting documents and information
required above, then, if Lender has failed to respond to such second request
within five (5) Business Days after Lender’s receipt of such second request and
such supporting documents and information, such request shall be deemed approved
by Lender, provided that such second request included a legend prominently
displayed at the top of the first page thereof in solid capital letters in bold
face type of a font size not less than fourteen (14) as follows: “WARNING: IF
YOU FAIL TO RESPOND TO OR EXPRESSLY DENY THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT, YOU WILL BE DEEMED TO HAVE
APPROVED THIS REQUEST.”

5.1.10    Material Agreements. Borrower shall (a) promptly perform and/or
observe all of the material covenants and agreements required to be performed
and observed by it under each Material Agreement to which it is a party, and do
all things necessary to preserve and to keep unimpaired its rights thereunder,
(b) promptly notify Lender in writing of the giving of any notice of any default
by any party under any Material Agreement of which it is aware and (c) promptly
enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement to which it is a party in a commercially reasonable
manner.

5.1.11    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document and the Environmental Indemnity executed and delivered by Borrower.

5.1.12    Maintenance of the Property. Borrower, at its sole cost and expense,
shall keep the Property in good order, condition and repair, and make all
necessary structural and non-structural, ordinary and extraordinary repairs to
the Property and the Improvements.

5.1.13    Use. Borrower shall use, or cause to be used, the Property
continuously (subject to the occurrence of a casualty) as four (4) three- to
six-story Class A office buildings with two parking structures (the “Use”).
Borrower shall not use, or permit the use of, the Property for any other use
without the prior written consent of Lender. Borrower shall not file or record a
declaration of condominium, master mortgage or deed of trust or any other
similar document evidencing the imposition of a so-called “condominium regime”
whether superior or subordinate to the Security Instrument and Borrower shall
not permit any part of the Property to be converted to, or operated as, a
“cooperative apartment house” whereby the tenants or occupants participate in
the ownership, management or control of any part of the Property.

5.1.14    Escrow Deposits. Without limiting the effect of Section 3.1 and
Section 6.1, Borrower will begin making monthly deposits of all Impositions and
Premiums upon the occurrence of any of the following (each, a “Trigger Event”):
(i) there is a default under the Loan Documents, the Guaranty or the
Environmental Indemnity; (ii) Borrower no longer owns the Property, unless the
Property is transferred pursuant to a Property Transfer in accordance with the
terms of this Agreement; (iii) there has been a change in organizational
structure of Borrower or in the general partners, shareholders or members of
Borrower or in the constituent general partners or controlling shareholders or
controlling members of any of the entities comprising Borrower or there has
been, directly or indirectly, a change of Control of Borrower (excluding any
change in the public shareholders of City Office, any change resulting

 

-30-



--------------------------------------------------------------------------------

from an Interest Transfer in accordance with the terms and conditions of this
Agreement, or any transfers permitted by Sections 8.1(b) - (d)); (iv) with
respect to Impositions or Premiums, or both, as the case may be, such deposits
are required in connection with a securitization or participation of the Loan;
or (v) with respect to Premiums only, at any time Borrower fails to furnish
Lender, not later than thirty (30) days before the dates on which any Premiums
would become delinquent, receipts for the payment of such Premiums or
appropriate proof of issuance of a new policy which continues in force the
insurance coverage of the expiring policy. Upon the occurrence of any of these
events Borrower will make monthly deposits of Impositions and/or Premiums, as
applicable, notwithstanding the fact that the default may be cured, or that the
transfer or change be approved by Lender; provided, however, that if, and only
if, the first Trigger Event to occur is an event described in clause (i) or
clause (v), then upon Borrower’s cure of such default or failure described in
clause (i) or clause (v), as applicable, Borrower’s obligation to make deposits
of Impositions and/or Premiums pursuant to this provision shall cease unless and
until the occurrence of another Trigger Event. In the event deposits of
Impositions and/or Premiums are required pursuant to this provision, Borrower
will make monthly deposits of all Impositions and/or Premiums, as applicable, in
an amount equal to one-twelfth (1/12) of the annual charges for these items as
reasonably estimated by Lender and on demand, from time to time, shall pay to
Lender any additional amounts necessary to pay the Premiums and Impositions. No
amounts paid as Impositions or Premiums shall be deemed to be trust funds and
these funds may be commingled with other funds of Lender without any requirement
to pay interest to Borrower on account of these funds. If an Event of Default
occurs, Lender shall have the right, at its election, to apply any amounts held
under this Section 5.1.14 in reduction of the Secured Indebtedness, or in
payment of the Premiums or Impositions for which the amounts were deposited.
Borrower hereby grants to Lender a security interest in all funds that are
delivered to Lender pursuant to this Section, for purposes of securing all
obligations of Borrower under the Loan Documents.

5.1.15    Personal Property. Borrower will notify Lender of, and will protect,
defend and indemnify Lender and its affiliates, partners and participants, and
the officers, directors, agents, employees of each of them, and the successors
and assigns of each of them against, all claims and demands of all persons at
any time claiming any rights or interest in the Personal Property. The Personal
Property shall not be used or bought for personal, family, or household
purposes, but shall be bought and used solely for the purpose of carrying on
Borrower’s business.

5.1.16    Special Purpose Entity/Separateness.

(a)    Borrower and, if applicable, each general partner of Borrower shall
continue to be a Special Purpose Entity.

(b)    The Property shall continue to have “single asset real estate” status as
defined by Section 101(51)(B) of the Bankruptcy Code.

(c)    The organizational documents of Borrower and its direct controlling
constituent entity (excluding, however, the EAT), as in effect on the date
hereof, shall not be modified, amended or revised without the prior written
consent of Lender, except that (i) Borrower’s operating agreement shall be
replaced with an Amended and Restated Limited

 

-31-



--------------------------------------------------------------------------------

Liability Company Agreement in the form attached hereto as Exhibit E in
connection with an Interest Transfer, (ii) SCCP’s limited partnership agreement
shall be amended, or amended and restated, in connection with an Interest
Transfer as set forth in the definition of “Interest Transfer” in Section 1.1 in
connection with an Interest Transfer, and (iii) if applicable, SCCP’s limited
partnership agreement shall be amended, or amended and restated, in connection
with a Property Transfer as set forth in the definition of “Property Transfer”
in Section 1.1 in connection with a Property Transfer.

(d)    The covenants set forth in this Section 5.1.16 shall survive for so long
as any amount remains payable to Lender under this Agreement or any other Loan
Document.

5.1.17    ERISA Indemnity. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties
(as defined below) from and against any and all claims, actions, proceedings,
liabilities, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of any of the foregoing, or incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in Lender’s
sole and absolute discretion) that Lender may incur, directly or indirectly, as
a result of a default under either of Sections 4.1.5 or 5.2.8 herein.
“Indemnified Parties” means Lender, its affiliates, partners and participants,
and their respective officers, directors, agents, employees of each of them, and
the successors and assigns of each of them, and any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, persons and entities who may hold or acquire or will have held a full
or partial interest in the Loan secured hereby (including, but not limited to,
investors or prospective investors in the Securities, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan secured hereby for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including but not limited to any other Person who holds or acquires
or will have held a participation or other full or partial interest in the Loan,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

Section 5.2    Borrower Negative Covenants. From the date hereof until the
Secured Indebtedness is paid in full, Borrower hereby covenants and agrees with
Lender that:

5.2.1    Liens and Encumbrances. Without the prior written consent of Lender, to
be exercised in Lender’s sole and absolute discretion, other than the Permitted
Exceptions, Borrower shall not create, place or allow to remain any Liens and
Encumbrances on the Property. If any Liens and Encumbrances are recorded against
the Property or any part of the Property, Borrower shall obtain a discharge and
release of any Liens and Encumbrances within fifteen (15) days after receipt of
notice of their existence.

 

-32-



--------------------------------------------------------------------------------

5.2.2    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property.

5.2.3    Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with an Affiliate of Borrower or any of the partners of
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s length transaction with
an unrelated third party.

5.2.4    Zoning. Without the prior written consent of Lender, Borrower shall not
(i) initiate or acquiesce in a change in the zoning classification of and/or
restrictive covenants affecting the Property or seek any variance under existing
zoning ordinances, (ii) use or permit the use of the Property in a manner which
may result in the Use becoming a non-conforming use under applicable zoning
ordinances, or (iii) subject the Property to restrictive covenants.

5.2.5    Assets. Borrower shall not purchase or own any property other than the
Property and any property necessary or incidental to the ownership and operation
of the Property.

5.2.6    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

5.2.7    Principal Place of Business; Chief Executive Office; Books and Records.
Except in connection with an Interest Transfer in accordance with the terms of
this Agreement, Borrower shall not (i) change its principal place of business or
name from the address and name set forth in the introductory paragraph hereof
without, in each instance, (A) giving Lender at least thirty (30) days’ prior
written notice thereof and (B) taking all action required by Lender for the
purpose of perfecting and/or protecting the Lien and security interest of Lender
created pursuant to this Agreement and the other Loan Documents or (ii) change
its organizational structure without (A) obtaining the prior written consent of
Lender and (B) taking all action reasonably required by Lender for the purpose
of perfecting or protecting the Lien and security interest of Lender created
pursuant to this Agreement and the other Loan Documents. At the request of
Lender, Borrower shall execute a certificate, certified to the Certification
Parties, in form reasonably satisfactory to Lender listing the trade names under
which Borrower intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.

5.2.8    ERISA. Borrower will not be (i) reconstituted as a Plan or as an entity
whose assets constitute “plan assets” or (ii) a “governmental plan” within the
meaning of Section 3(32) of ERISA. The transactions contemplated by the Loan
Documents will not be in violation of any state statutes applicable to Borrower
that regulate investments of, and fiduciary obligations with respect to,
governmental plans and that are similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code.

 

-33-



--------------------------------------------------------------------------------

5.2.9    Material Agreements. Borrower shall not, without Lender’s prior written
consent, such consent not to be unreasonably withheld: (a) enter into any
Material Agreement, (b) surrender or terminate any Material Agreement to which
it is a party (unless the other party thereto is in material default and the
termination of such Material Agreement would be commercially reasonable and then
only if Borrower shall have provided to Lender not less than five (5) Business
Days’ notice of such termination and such termination would not be reasonably
expected to result in a Material Adverse Change), (c) increase or consent to the
increase of the amount of any fees or charges payable by Borrower under any
Material Agreement, except for such increases as are expressly provided for
therein, or (d) modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement.

5.2.10    Improvements. Borrower shall abstain from, and not permit the
commission of waste to the Property and shall not remove or alter in any
substantial manner, the structure or character of any Improvements without the
prior written consent of Lender.

5.2.11    Personal Property. Borrower will not remove the Personal Property
without the prior written consent of Lender, except items of Personal Property
which are consumed or worn out in ordinary usage which shall be promptly
replaced by Borrower with other Personal Property of value equal to or greater
than the value of the replaced Personal Property.

 

VI. INSURANCE, CASUALTY AND CONDEMNATION

Section 6.1    Insurance.

6.1.1    Insurance Policies.

(a)    During the term of the Loan, Borrower at its sole cost and expense must
provide insurance policies and certificates of insurance for types of insurance
described below all of which must be satisfactory to Lender as to form of
policy, amounts, deductibles, sublimits, types of coverage, exclusions and the
companies underwriting these coverages. In no event shall such policies be
terminated or otherwise allowed to lapse. Borrower shall be responsible for its
own deductibles. Borrower shall also pay for any insurance, or any increase of
policy limits, not described in this Agreement that Borrower requires for its
own protection or for compliance with government statutes. Borrower’s insurance
shall be primary and without contribution from any insurance procured by Lender
including, without limitation, any insurance obtained by Lender pursuant to
Section 6.1.1(d).

Policies of insurance shall be delivered to Lender in accordance with the
following requirements:

(i)    Property insurance on the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils,” in each case (1) in an amount equal to 100% of the Full
Replacement Cost of the Improvements and Personal Property with a waiver of
depreciation and with a Replacement Cost Endorsement; (2) containing an agreed
amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (3) providing for no deductible in excess
of $250,000.00; and (4) containing no margin clause unless approved by

 

-34-



--------------------------------------------------------------------------------

Lender and (5) containing Ordinance or Law Coverage, Operation of Building Laws,
Demolition Costs and Increased Cost of Construction in an amount reasonably
required by Lender or if any of the Improvements or the use of the Property
constitute non-conforming structures then in the amount of 100% of the Full
Replacement Cost. The Full Replacement Cost shall be determined from time to
time by an appraiser or contractor designated and paid by Borrower and approved
by Lender or by an engineer or appraiser in the regular employ of the insurer.
The “Full Replacement Cost” for purposes of this Article VI shall mean the
estimated total cost of construction required to replace the Improvements with a
substitute of like utility, and using modern materials and current standards,
design and layout. For purposes of calculating Full Replacement Cost direct
(hard) costs shall include, without limitation, labor, materials, supervision
and contractor’s profit and overhead and indirect (soft) costs shall include,
without limitation, fees for architect’s plans and specifications, construction
financing costs, permits, sales taxes, insurance and other costs included in the
Marshall Valuation Service published by Marshall & Swifts.

(ii)    Commercial General Liability insurance, including terrorism coverage,
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Property, such insurance (1) to be on the
so-called “occurrence” form with a combined single limit of not less than
Twenty-Five Million and No/100 Dollars ($25,000,000.00); (2) to continue at not
less than this limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; and (3) to
cover at least the following hazards: (a) premises and operations; (b) products
and completed operations on an “if any” basis; (c) independent contractors;
(d) blanket contractual liability for all written and oral contracts;
(e) contractual liability covering the indemnities contained in this Agreement
and the other Loan Documents to the extent available; and (f) if applicable,
liquor liability. The required limit may be satisfied through a combination of
Primary and Excess Liability policies.

(iii)    Business Income insurance in an amount sufficient to prevent Borrower
from becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover twenty four (24) months Business Income and with an
Extended Period of Indemnity (“EPI”) of 12 months. The amount of such insurance
shall be increased from time to time during the term of the Loan as and when new
leases and renewal leases are entered into and rents payable increase or the
annual estimate of gross income from occupancy of the Property increases to
reflect such rental increases.

(iv)    If Lender determines at any time that any part of the Property is
located in an area identified on a Flood Hazard Boundary Map or Flood Insurance
Rate Map issued by the Federal Emergency Management Agency as having special
flood hazards and flood insurance has been made available, Borrower will
maintain a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount not less than the maximum amount of insurance
which is available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as amended. In addition, Borrower will maintain Difference in Conditions
(DIC) insurance and/or excess insurance from and against all losses, damages,
costs, expenses, claims and liabilities related to or arising from acts of
flood, of such types, in such amounts, with such deductibles, issued by such
companies, and on such forms of insurance policies as required by Lender, if
Lender determines at any time that any part of the Property is located in Flood
Zone A or V.

 

-35-



--------------------------------------------------------------------------------

(v)    During the period of any construction or renovation or alteration of the
Improvements, and only if the Property insurance (as described in
Section 6.1.1(a)(i)) form does not otherwise provide coverage, a so-called
“Builder’s All Risk” insurance policy in non-reporting form for any Improvements
under construction, renovation or alteration including, without limitation, for
demolition and increased cost of construction or renovation, in an amount
approved by Lender including an Occupancy endorsement and Worker’s Compensation
Insurance covering all persons engaged in the construction, renovation or
alteration in an amount at least equal to the minimum required by statutory
limits of the State.

(vi)    Workers’ Compensation insurance, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000
per accident and per disease per employee, and $1,000,000 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations (if applicable).

(vii)    Boiler & Machinery, or Equipment Breakdown Coverage, insurance covering
the major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements. These
policies shall insure against physical damage to and loss of occupancy and use
of the Improvements arising out of an accident or breakdown.

(viii)    Insurance from and against all losses, damages, costs, expenses,
claims and liabilities related to or arising from acts of terrorism, of such
types, in such amounts, with such deductibles, issued by such companies, and on
such forms of insurance policies as required by Lender.

(ix)    Business Automobile Insurance with a combined single limit of not less
than $1,000,000 per occurrence for bodily injury and property damage arising out
of the use of owned, non-owned, hired and/or leased automotive equipment when
such equipment is operated by Borrower, Borrower’s employees or Borrower’s
agents in connection with the Property.

(x)    Windstorm coverage, including coverage for Named Storms, in an amount
equal to the Full Replacement Cost, plus an amount equal to the Business Income
insurance and EPI contemplated in Subsection (a)(iii) of this Section 6.1.1 and
on terms consistent with the commercial property insurance policy required under
Subsection (a)(i) of this Section 6.1.1, provided, however, that the deductible
for windstorm coverage shall not exceed the greater of (i) $250,000 or (ii) five
percent (5%) of the Full Replacement Cost.

(xi)    Insurance from or against all losses, damages, costs, expenses, claims
and liabilities related to or arising from earthquake on such form of insurance
policy and in such amount as required by Lender, and provided that the
deductible for earthquake coverage shall not exceed the greater of (i) $250,000
or (ii) five percent (5%) of the Full Replacement Cost.

 

-36-



--------------------------------------------------------------------------------

(xii)    If the Property is governed in whole or in part by a condominium
association or operated as a “cooperative apartment house”, Fidelity/Crime
insurance against all losses as a result of fraudulent acts by anyone who either
handles or is responsible for funds that it holds or administers, in such amount
as required by Lender, naming the condominium association or co-op as the
insured.

(xiii)    Such other insurance (i) as may from time to time be required by
Lender to replace coverage against any hazard, which as of the date hereof is
insured against under any of the insurance policies described in Subsections
(a)(i) through (a)(xii) of this Section 6.1.1, and (ii) as may from time to time
be reasonably required by Lender against other insurable hazards, including, but
not limited to, vandalism, earthquake, environmental, sinkhole and mine
subsidence.

(b)    Lender’s interest must be clearly stated by endorsement in the insurance
policies described in this Section 6.1.1 as follows:

(i)    The policies of insurance referenced in Subsections (a)(i), (a)(iii),
(a)(iv), (a)(v), (a)(vii), (a)(viii), (a)(x) and (a)(xi) of this Section 6.1.1
shall identify Lender under the New York Standard Mortgagee Clause
(non-contributory) endorsement.

(ii)    The insurance policies referenced in Sections 6.1.1(a)(ii) and
6.1.1(a)(ix) shall name Lender as an additional insured.

(iii)    All of the policies referred to in Section 6.1.1 shall provide for at
least thirty (30) days’ written notice to Lender in the event of policy
cancellation and/or material change.

(c)    All the insurance companies must be authorized to do business in New York
State and the State and be approved by Lender. The insurance companies must have
a general policy rating of A.M. Best “Excellent” or better and a financial class
of X or better by A.M. Best. So called “Cut-through” endorsements shall not be
permitted. If there are any Securities issued with respect to this Loan which
have been assigned a rating by a Rating Agency, the insurance company shall have
a claims paying ability rating by such Rating Agency equal to or greater than
the rating of the highest class of the Securities. Borrower shall deliver
evidence satisfactory to Lender of payment of premiums due under the insurance
policies.

(d)    Certified copies of the policies, and any endorsements, shall be made
available for inspection by Lender upon request. If Borrower fails to obtain or
maintain insurance policies and coverages as required by this Section 6.1.1,
then Lender shall have the right but shall not have the obligation immediately
to procure any such insurance policies and coverages at Borrower’s cost.

(e)    Borrower shall be required during the term of the Loan to continue to
provide Lender with original renewal policies or replacements of the insurance
policies referenced in Section 6.1.1(a). Lender may accept Certificates of
Insurance, if satisfactory to

 

-37-



--------------------------------------------------------------------------------

Lender, evidencing insurance policies referenced in this Section 6.1.1 instead
of requiring the actual policies. Lender shall be provided with renewal
Certificates of Insurance, or Binders, prior to each expiration. The failure of
Borrower to maintain the insurance required under this Article VI shall not
constitute a waiver of Borrower’s obligation to fulfill these requirements.

(f)    All binders, policies, endorsements, certificates, and cancellation
notices are to be sent to the Lender’s Address for Insurance Notification until
changed by notice from Lender.

(g)    If any policy referred to in this Section 6.1.1 is written on a blanket
basis, a list of locations and their insurable values shall be provided, as
required by Lender. If the Property is located in an area for potential
catastrophic loss, upon request Borrower shall provide Lender with a Natural
Hazard Loss Analysis Report on an annual basis, if applicable. This report is to
be completed by a recognized risk modeling company (e.g. RMS, EQE, AIR) approved
by Lender.

6.1.2    Adjustment of Claims. Provided that no Event of Default has occurred
and is continuing, Borrower may settle, adjust or compromise any claim for
damage to, or loss or destruction of, all or a portion of the Property,
regardless of whether there are Insurance Proceeds available or whether any such
Insurance Proceeds are sufficient in amount to fully compensate for such damage,
loss or destruction, (i) with prior written notice to, but without the necessity
of approval by, Lender, if the aggregate loss to which such claim pertains is
less than $375,000 as reasonably determined by Lender and (ii) subject to
Lender’s prior written consent, which shall not be unreasonably withheld or
delayed, if such aggregate loss as reasonably determined by Lender is greater
than $375,000 and less than $750,000. Borrower hereby authorizes and empowers
Lender to settle, adjust or compromise any such claim (a) if such aggregate loss
as reasonably determined by Lender is $750,000 or greater, regardless of whether
there are Insurance Proceeds available or whether any such Insurance Proceeds
are sufficient in amount to fully compensate for such damage, loss or
destruction, or (b) if an Event of Default has occurred and is continuing,
regardless of the amount of such loss.

6.1.3    Assignment to Lender. The provisions of Section 3.2 of the Security
Instrument are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.

Section 6.2    Casualty and Condemnation.

6.2.1    Casualty.

(a)    Borrower shall give prompt written notice of any casualty to the Property
with an estimated repair cost in excess of $150,000.00 to Lender whether or not
required to be insured against. The notice shall describe the nature and cause
of the casualty and the extent of the damage to the Property. Borrower covenants
and agrees to commence and diligently pursue to completion the Restoration.

(b)    Borrower assigns to Lender all Insurance Proceeds which Borrower is
entitled to receive in connection with a casualty whether or not such insurance
is required under this Agreement. In the event of any damage to or destruction
of the Property, and provided

 

-38-



--------------------------------------------------------------------------------

(1) an Event of Default does not currently exist, and (2) Lender has determined
that (i) there has not been an Impairment of the Security, and (ii) the repair,
restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed (the “Restoration”) can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the casualty and at
least equal in value as that existing prior to the casualty, the Net Insurance
Proceeds shall be applied to the cost of Restoration in accordance with the
terms of this Article VI. Lender shall hold and disburse the Net Insurance
Proceeds to the Restoration.

(c)    If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article VI, Borrower shall comply with Lender’s
Requirements For Restoration as set forth in Section 6.2.3. Upon Borrower’s
satisfaction and completion of the Requirements For Restoration and upon
confirmation that there is no Event of Default then existing, Lender shall pay
any remaining Restoration Funds then held by Lender to Borrower.

(d)    In the event that the conditions for Restoration set forth in this
Section 6.2.1 have not been met, Lender may, at its option, apply the Net
Insurance Proceeds to the reduction of the Secured Indebtedness in such order as
Lender may determine and in the event the Net Insurance Proceeds are in excess
of $3,000,000.00, Lender may declare the entire Secured Indebtedness immediately
due and payable. After payment in full of the Secured Indebtedness, any
remaining Restoration Funds shall be paid to Borrower.

6.2.2    Condemnation.

(a)    If the Property or any part of the Property is taken by reason of any
Condemnation, Lender shall be entitled to all Condemnation Proceeds, subject to
the terms of this Section 6.2.2. At its option, Lender shall be entitled to
commence, appear in and prosecute in its own name any action or proceeding and
to make any compromise or settlement in connection with such Condemnation.
Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, which appointment is coupled with an interest, to commence,
appear in and prosecute any action or proceeding and to make any compromise or
settlement in connection with any such Condemnation.

(b)    Borrower assigns to Lender all Condemnation Proceeds which Borrower is
entitled to receive. In the event of any Condemnation, and provided (1) an Event
of Default does not currently exist, and (2) Lender has determined that
(i) there has not been an Impairment of the Security, and (ii) the Restoration
of any portion of the Property that has not been taken can be accomplished in
full compliance with all Requirements to the same condition, character and
general utility as nearly as possible to that existing prior to the taking and
at least equal in value as that existing prior to the taking, then Borrower
shall commence and diligently pursue to completion the Restoration. Lender shall
hold and disburse the Net Condemnation Proceeds to the Restoration.

(c)    In the event the Net Condemnation Proceeds are to be used for the
Restoration, Borrower shall comply with Lender’s Requirements For Restoration as
set forth in Section 6.2.3. Upon Borrower’s satisfaction and completion of the
Requirements For Restoration and upon confirmation that there is no Event of
Default then existing, Lender shall pay any remaining Restoration Funds then
held by Lender to Borrower.

 

-39-



--------------------------------------------------------------------------------

(d)    In the event that the conditions for Restoration set forth in this
Section 6.2.2 have not been met, Lender may, at its option, apply the Net
Condemnation Proceeds to the reduction of the Secured Indebtedness in such order
as Lender may determine and in the event the Net Condemnation Proceeds are in
excess of $3,000,000.00, Lender may declare the entire Secured Indebtedness
immediately due and payable. After payment in full of the Secured Indebtedness,
any remaining Restoration Funds shall be paid to Borrower.

6.2.3    Requirements For Restoration. Unless otherwise expressly agreed in a
writing signed by Lender, the following are the “Requirements For Restoration”:

(a)    If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (the
“Work”), Borrower shall provide Lender for its review and written approval
(i) complete plans and specifications for the Work which (A) have been approved
by all required Governmental Authorities and are in compliance with all
Requirements, (B) have been approved by an architect satisfactory to Lender (the
“Architect”) and (C) are accompanied by a signed statement of Architect or a
general contractor satisfactory to Lender (“Contractor”) of the total estimated
cost of the Work (the “Approved Plans and Specifications”); (ii) the amount of
money which Lender reasonably determines will be sufficient when added to the
Net Insurance Proceeds or Net Condemnation Proceeds to pay the entire cost of
the Restoration (such amount, together with the Net Insurance Proceeds or the
Net Condemnation Proceeds, collectively referred to as the “Restoration Funds”);
(iii) evidence that the Approved Plans and Specifications and the Work are in
compliance with all applicable Requirements (which evidence may be in the form
of a certification from the Architect); (iv) an executed contract for
construction with a contractor satisfactory to Lender in a form approved by
Lender in writing; and (iv) a surety bond and/or guarantee of payment with
respect to the completion of the Work. The bond or guarantee shall be
satisfactory to Lender in form and amount and shall be signed by a surety or
other entities who are acceptable to Lender.

(b)    Borrower shall not commence the Work, other than temporary work to
protect the Property or prevent interference with business, until Borrower shall
have complied with the requirements of subsection (a) of this Section 6.2.3. So
long as there does not currently exist an Event of Default and the following
conditions have been complied with or, in Lender’s discretion, waived, Lender
shall disburse the Restoration Funds in increments to Borrower, from time to
time as the Work progresses:

(i)    Architect or Contractor shall be in charge of the Work.

(ii)    Lender shall disburse the Restoration Funds directly or through escrow
with a title company selected by Borrower and approved by Lender, upon not less
than ten (10) days’ prior written notice from Borrower to Lender and Borrower’s
delivery to Lender of (A) Borrower’s written request for payment (a “Request for
Payment”) accompanied by a certificate by Architect, certified to the
Certification Parties, in a form satisfactory to Lender which states that
(a) all of the Work completed to that date has been completed in substantial

 

-40-



--------------------------------------------------------------------------------

compliance with the Approved Plans and Specifications and in accordance with all
Requirements, (b) the amount requested has been paid or is then due and payable
and is properly a part of the cost of the Work, and (c) when added to all sums
previously paid by Lender, the requested amount does not exceed the value of the
Work completed to the date of such certificate; and (B) evidence satisfactory to
Lender that the balance of the Restoration Funds remaining after making the
payments shall be sufficient to pay the balance of the cost of the Work. Each
Request for Payment shall be accompanied by (x) waivers of liens covering that
part of the Work previously paid for, if any (y) a title search or by other
evidence satisfactory to Lender that no mechanic’s or materialmen’s liens or
other similar liens for labor or materials supplied in connection with the Work
have been filed against the Property and not discharged of record, and (z) an
endorsement to the Title Insurance Policy insuring that no encumbrance exists on
or affects the Property other than the Permitted Exceptions.

(iii)    The final Request for Payment shall be accompanied by (i) a final
certificate of occupancy or other evidence of approval of appropriate
Governmental Authorities for the use and occupancy of the Improvements,
(ii) evidence that the Restoration has been completed in accordance with the
Approved Plans and Specifications and all applicable Requirements (which
evidence may be in the form of a certification from the Architect),
(iii) evidence that the costs of the Restoration have been paid in full, and
(iv) evidence that no mechanic’s or similar liens for labor or material supplied
in connection with the Restoration are outstanding against the Property,
including final waivers of liens covering all of the Work and an endorsement to
the Title Insurance Policy insuring that no encumbrance exists on or affects the
Property other than the Permitted Exceptions.

(c)    If (i) within sixty (60) days after the occurrence of any damage,
destruction or condemnation requiring Restoration, Borrower fails to submit to
Lender and receive Lender’s approval of plans and specifications or fails to
deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are approved by all such Governmental Authorities and Lender,
Borrower fails to commence promptly or diligently continue to completion the
Restoration, or (iii) Borrower becomes delinquent in payment to mechanics,
materialmen or others for the costs incurred in connection with the Restoration,
or (iv) there exists an Event of Default, then, in addition to all of the rights
herein set forth and after ten (10) days’ written notice of the non-fulfillment
of one or more of these conditions, Lender may apply the Restoration Funds to
reduce the Secured Indebtedness in such order as Lender may determine, and at
Lender’s option and in its sole discretion, Lender may declare the Secured
Indebtedness immediately due and payable together with the Prepayment Fee.

 

VII. PROPERTY MANAGEMENT

Section 7.1    The Management Agreement. Borrower shall cause Manager to manage
the Property in accordance with the Management Agreement. Borrower shall
(i) diligently perform and observe all of the terms, covenants and conditions of
the Management Agreement on the part of Borrower to be performed and observed,
(ii) promptly notify Lender of any notice to Borrower of any default by Borrower
in the performance or observance of any of the terms, covenants or conditions of
the Management Agreement on the part of Borrower to be performed and observed,
and (iii) promptly deliver to Lender a copy of each financial statement,
business

 

-41-



--------------------------------------------------------------------------------

plan, capital expenditures plan, report and estimate received by it under the
Management Agreement. If Borrower defaults in the performance or observance of
any material term, covenant or condition of the Management Agreement on the part
of Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, the
Environmental Indemnity or the Guaranty, if any, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed.

Section 7.2    Prohibition Against Termination or Modification. Borrower shall
not surrender, terminate, cancel, modify, renew or extend the Management
Agreement (except, in the case of a renewal or extension, where effected by an
automatic extension or renewal provision contained in the Management Agreement),
or enter into any other agreement relating to the management or operation of the
Property with Manager or any other Person, or consent to the assignment by the
Manager of its interest under the Management Agreement, in each case without the
express consent of Lender (such consent not to be unreasonably withheld). If at
any time Lender consents to the appointment of a new manager, such manager and
Borrower shall, as a condition of Lender’s consent, execute an assignment and
subordination of management agreement in the form then used by Lender.

Section 7.3    Replacement of Manager. Lender shall have the right, in its sole
discretion, to require Borrower to replace the Manager upon prior notice with a
Person reasonably approved by Lender upon the occurrence of any one or more of
the following events: (i) at any time following the occurrence and continuance
of an Event of Default and/or (ii) if Manager is in default of any material
provision under the Management Agreement beyond any applicable notice and cure
period or if at any time the Manager has engaged in gross negligence, fraud or
willful misconduct.

Section 7.4    Leasing Brokerage Agreement. If at any time during the term of
the Loan Borrower desires to enter into an agreement with a leasing broker in
connection with the leasing of space at the Property, such agreement shall be
subject to the express consent of Lender (such consent not to be unreasonably
withheld). If Lender consents to such an agreement, the leasing broker and
Borrower shall, as a condition of Lender’s consent, execute an assignment and
subordination of such agreement in the form then used by Lender.

 

VIII. CHANGE IN OWNERSHIP, PROHIBITION ON ADDITIONAL FINANCING AND ADDITIONAL
OBLIGATIONS

Section 8.1    Transfers of Interest in Borrower.

(a)    Except with respect to (i) a Property Transfer or (ii) an Optional
Property Transfer and an Interest Transfer, in accordance with the terms of this
Agreement, Borrower shall not cause or permit: (i) the Property or any direct or
indirect interest in the Property, to be conveyed, transferred, assigned,
encumbered, sold or otherwise disposed of; or (ii) any transfer, assignment or
conveyance of any direct or indirect interest in Borrower or in any of
Borrower’s Constituents or (iii) any merger, reorganization, dissolution or
other change in the ownership

 

-42-



--------------------------------------------------------------------------------

structure of Borrower or any of Borrower’s Constituents, including, without
limitation, any conversion of Borrower or any of Borrower’s Constituents from
one form of entity to another (collectively, a “Transfer” or “Transfers”).

(b)    Notwithstanding the foregoing contained in Section 8.1(a), the
prohibitions on Transfer shall not be applicable to (i) Transfers as a result of
the death of a natural person; (ii) Transfers in connection with estate planning
by a natural person to a spouse, son or daughter or descendant of either, a
stepson or stepdaughter or descendant of either; or (iii) Transfers by the
holders of publicly traded shares of City Office.

(c)    Notwithstanding the foregoing contained in Section 8.1(a), neither
Lender’s consent nor notice shall be required for any Transfer of 15% or less of
the limited partnership interests in Liable Party so long as at the time of the
Transfer there shall be no Event of Default under the Loan Documents, the
Guaranty or the Environmental Indemnity or facts existing that with the giving
of notice or passage of time or both would constitute an Event of Default under
the Loan Documents, the Guaranty or the Environmental Indemnity and after any
such Transfer and all such Transfers (i) Borrower and Liable Party continue to
be managed and Controlled directly or indirectly by City Office; (ii) City
Office owns, directly or indirectly, an interest in Borrower of not less than
51% and an interest in Liable Party of not less than 51%; (iii) no entity or
individual other than City Office owns a 25% or greater direct or indirect
interest in Borrower or Controls Borrower as a result of any such Transfer; and
(iv) following any Transfer under this Section 8.1(c), the Borrower shall
continue to be able to make the representations and warranties set forth in
Section 4.1.2 (Litigation), Section 4.1.5 (No Plan Assets), Section 4.1.25
(Foreign Person), Section 4.1.28 (Non-Relationship), Section 4.1.29 (US Patriot
Act), Section 4.1.30 (Criminal Acts), and Section 4.1.31 (No Defaults) of this
Agreement and all other representations set forth in the Loan Documents and
Environmental Indemnity made by “Borrower”. Any Transfer pursuant to and in
accordance with this Section 8.1(c) will not relieve Borrower of its obligations
under the Note or any other Loan Documents or the Environmental Indemnity or
Liable Party of its obligations under the Environmental Indemnity, the Guaranty,
or under the Loan Documents to the extent applicable. The permitted transfer
rights described in this Section 8.1(c) (x) are conditioned upon and shall apply
only after the completion of the Property Transfer or the Interest Transfer in
accordance with the terms and conditions of Section 8.5, and (y) shall be
terminated in the event Borrower exercises the one-time right to Transfer set
forth in Section 8.1(e) below.

(d)    Notwithstanding the foregoing contained in Section 8.1(a), but subject to
the General Transfer Requirements (as defined below), Lender’s consent shall not
be required for any Transfer of 16% to 49% of the limited partnership interests
in Liable Party or the issuance of new limited partnership interests in Liable
Party so long as after any such Transfer and all such Transfers (i) Borrower and
Liable Party continue to be managed and Controlled directly or indirectly by
City Office; and (ii) City Office owns, directly or indirectly, an interest in
Borrower of not less than 51% and an interest in Liable Party of not less than
51%. The Transfers permitted in this Section 8.1(d) shall be subject to the
following conditions: (i) there shall be no Event of Default under the Loan
Documents, the Guaranty or the Environmental Indemnity or facts existing that
with the giving of notice or passage of time or both would constitute an Event
of Default under the Loan Documents, the Guaranty or the Environmental
Indemnity; (ii) following any Transfer under this Section 8.1(d), the Borrower
shall continue to be able to

 

-43-



--------------------------------------------------------------------------------

make the representations and warranties set forth in Section 4.1.2 (Litigation),
Section 4.1.5 (No Plan Assets), Section 4.1.25 (Foreign Person), Section 4.1.28
(Non-Relationship), Section 4.1.29 (US Patriot Act), Section 4.1.30 (Criminal
Acts), and Section 4.1.31 (No Defaults) of this Agreement and all other
representations set forth in the Loan Documents and Environmental Indemnity made
by “Borrower” and shall furnish to Lender such information as Lender requests in
order for Lender to conduct due diligence, satisfactory to Lender, with respect
to compliance with Section 4.1.29 (US Patriot Act), (iii) Borrower shall pay
third-party costs and expenses, if any, incurred by Lender in connection with
any Transfer under this Section 8.1(d), including title insurance premiums (if
any), documentation costs and reasonable attorneys’ fees and costs, and
(iv) Borrower shall provide Lender with fifteen (15) days prior written notice
of any transfer under this Section 8.1(d) (the foregoing conditions in clauses
(i) through (iv), inclusive, shall constitute and be referred to collectively as
the “General Transfer Requirements”). Any Transfer pursuant to and in accordance
with this Section 8.1(d) will not relieve Borrower of its obligations under the
Note or any other Loan Documents or the Environmental Indemnity or Liable Party
of its obligations under the Environmental Indemnity, the Guaranty, or under the
Loan Documents to the extent applicable. The permitted transfer rights described
in this Section 8.1(d) (x) are conditioned upon and shall apply only after the
completion of the Property Transfer or the Interest Transfer in accordance with
the terms and conditions of Section 8.5, and (y) shall be terminated in the
event Borrower exercises the one time right to Transfer set forth in
Section 8.1(e) below.

(e)    Notwithstanding the foregoing contained in Section 8.1(a), Borrower shall
have a one-time right to Transfer the Property, subject to the following
conditions:

(i)    there being no Event of Default under the Loan Documents, the
Environmental Indemnity or the Guaranty at the time of the Transfer, or facts
existing that with the giving of notice or passage of time or both would
constitute an Event of Default under the Loan Documents, the Environmental
Indemnity or the Guaranty at the time of Transfer;

(ii)    Lender’s approval of the transferee;

(iii)    the transferee shall be able to make the representations set forth in
Section 4.1.2 (Litigation), Section 4.1.5 (No Plan Assets), Section 4.1.25
(Foreign Person), Section 4.1.28 (Non-Relationship), Section 4.1.29 (US Patriot
Act), Section 4.1.30 (Criminal Acts), and Section 4.1.31 (No Defaults) of this
Agreement and all other representations set forth in the Loan Documents and
Environmental Indemnity made by “Borrower”;

(iv)    if the Transfer occurs prior to the first day of the sixty-first (61st)
calendar month following the Advance Date, the Net Operating Income for the
preceding twelve (12) month period, in the reasonable opinion of Lender, shall
not be less than 3.00 times the annual payments required under Section 2.2.1(b)
above. If the Transfer occurs on or after the first day of the sixty-first
(61st) calendar month following the Advance Date, the Net Operating Income for
the preceding twelve (12) month period, in the reasonable opinion of Lender,
derived from the Property shall not be less than 2.35 times the annual payments
required under Section 2.2.1(c) above;

 

-44-



--------------------------------------------------------------------------------

(v)    the loan-to-value ratio of the Property at the time of the Transfer shall
not be greater than fifty-nine percent (59%);

(vi)    the debt yield based on the Net Operating Income for the succeeding
twelve (12) month period, in the reasonable opinion of Lender shall not be less
than eleven and twenty-five hundredths percent (11.25%);

(vii)    Borrower or the transferee shall pay a fee equal to one-half of one
percent (0.5%) of the outstanding principal balance of the Note at the time of
the assumption together with a non-refundable processing fee in the amount of
$15,000.00;

(viii)    the transferee shall expressly assume the Loan Documents and the
Environmental Indemnity in a manner satisfactory to Lender and an additional
Liable Party acceptable to Lender shall execute the Guaranty with respect to
events arising or occurring from and after the date of the Transfer (and for
which the original Liable Party shall be released) and the Environmental
Indemnity with respect to events or circumstances arising or occurring before
and after the date of the Transfer (subject to termination of the Environmental
Indemnity in accordance with Section 8 thereof as to the original Liable Party),
which additional Liable Party must have (in the aggregate if more than one) a
net worth of not less than $200,000,000.00;

(ix)    the transferee must have a net worth not less than $20,000,000.00;

(x)    the transferee or sponsor must be of institutional quality (e.g., an
entity sponsored by a public REIT, pension fund, insurance company, bank,
private equity fund, or similar fund or institution, or a high net worth
individual controlled entity active with institutional-quality properties, or an
investment manager acting on behalf of one or more of the foregoing) with assets
under management of a least $100,000,000.00 and experienced in the ownership,
management and leasing of institutional properties similar to the Property;

(xi)    Borrower or transferee shall pay all costs and expenses incurred by
Lender in connection with the Transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees;

(xii)    if the Loan has been securitized, Lender shall have received
confirmation that the assumption of the Loan by the transferee will not result
in an adverse change in the rating of the Securities by the Rating Agency;

(xiii)    no Transfer shall release Borrower or Liable Party from their
obligations under the Loan Documents, the Environmental Indemnity or the
Guaranty with respect to events arising or occurring prior to the date of
Transfer;

(xiv)    neither transferee nor any partner, beneficiary, member, shareholder,
stockholder, director or officer of transferee is an affiliate of MetLife or is
receiving asset management services from MetLife or any affiliate of MetLife,
and none of the collateral for the Loan is owned wholly or partially by MetLife
or any affiliate of MetLife nor is MetLife or any affiliate of MetLife providing
asset management services for such collateral; and

 

-45-



--------------------------------------------------------------------------------

(xv)    at the time of the Transfer, Borrower shall be permitted to pay down the
Loan with the applicable Prepayment Fee, in the smallest amount necessary in
order to meet the debt yield and loan-to-value ratio tests set forth above in
this Section 8.1(e).

(f)    Borrower shall pay all costs and expenses, including reasonable
attorneys’ fees and disbursements incurred by Lender in connection with any
Transfer.

(g)    For the avoidance of doubt, the Borrower’s initial assignment of the
Leases (other than the Master Lease) and service contracts affecting the Land
and Improvements to the Master Lessee on or about the Advance Date shall not be
deemed a Transfer and is expressly permitted hereunder.

Section 8.2    Prohibition on Additional Financing. Borrower shall not incur or
permit the incurring of: (i) any financing in addition to the Loan that is
secured by a lien, security interest or other encumbrance of any part of the
Property (including any loan or financing which is repaid by assessments or
other taxes related to the Property including without limitation any
Property-Assessed Clean Energy Loan) or (ii) any pledge or encumbrance of any
interest in Borrower or any of Borrower’s Constituents (collectively “Secondary
Financing”). The foregoing prohibition on Secondary Financing shall not be
applicable to holders of publicly traded shares of City Office. Notwithstanding
the foregoing, the following shall not violate this Section 8.2: a loan by
Liable Party to the Exchange Borrower in the principal amount of up to
$40,000,000.00 (“Equity Loan”), to be used to consummate the purchase of the
Property, which Equity Loan shall be evidenced by a promissory note executed by
the Exchange Borrower, as “Borrower”, to Liable Party, as “Lender”, which may be
secured by a pledge (the “EAT Pledge”) by the EAT of all of its ownership
interest in the Exchange Borrower to the Liable Party, provided that in no event
shall such loan and/or the EAT Pledge (A) affect the lien, effectiveness or
priority of the Security Instrument, (B) otherwise affect Lender’s rights under
the Security Instrument or any other Loan Document or the Guaranty or the
Environmental Indemnity, including without limitation, Lender’s right or ability
to enforce any right or exercise any remedy thereunder, or (C) be secured by a
lien, pledge or security interest or other encumbrance of any part of the
Property or any direct or indirect ownership interest in Borrower; and further
provided that the EAT Pledge shall be terminated upon the Property Transfer or
the Interest Transfer. The provisions in the preceding sentence shall apply only
to the Exchange Borrower, and shall not be applicable to, and shall not be
transferable or assignable (voluntarily or involuntarily) to, any other Person.

Section 8.3    Restrictions on Additional Obligations. During the term of the
Loan, Borrower shall not, without the prior written consent of Lender, become
liable with respect to any indebtedness or other obligation except for (i) the
Loan, (ii) Leases entered into in the ordinary course of owning and operating
the Property for the Use, (iii) trade payables incurred in the ordinary course
of owning and operating the Property for the Use but excluding any loans or
borrowings, provided that such trade payables are paid within 90 days of when
incurred; (iv) liabilities or indebtedness disclosed in writing to and approved
by Lender on or before the Execution Date, and (v) any other single item of
indebtedness or liability which does not exceed $100,000.00 or, when aggregated
with other items of indebtedness or liability, does not exceed $250,000.00
(collectively, the “Permitted Indebtedness”).

 

-46-



--------------------------------------------------------------------------------

Section 8.4    Statements Regarding Ownership. From and after the date of the
Property Transfer or the Interest Transfer, Borrower agrees to submit or cause
to be submitted to Lender within thirty (30) days after December 31st of each
calendar year during the term of the Loan and ten (10) days after any written
request by Lender, a sworn, notarized certificate, signed and certified to the
Certification Parities by an authorized (i) individual who is Borrower or one of
the individuals comprising Borrower, (ii) member of Borrower, (iii) partner of
Borrower or (iv) officer of Borrower, as the case may be, stating whether
(x) any part of the Property, or any interest in the Property, has been
conveyed, transferred, assigned, encumbered, or sold, and if so, to whom;
(y) any conveyance, transfer, pledge or encumbrance of any interest in Borrower
has been made and if so, to whom (excluding transfers of shares in City Office);
or (z) there has been any change in the individual(s) comprising Borrower or in
the partners, members, shareholders or beneficiaries of Borrower from those on
the Execution Date, and if so, a description of such change or changes.

Section 8.5    Requirement for Property Transfer or Optional Property Transfer
and Interest Transfer. Either (i) the Property Transfer or (ii) both the
Optional Property Transfer and the Interest Transfer, shall be completed within
two hundred seventy (270) days after the Advance Date, and the EAT Pledge shall
be terminated upon the Property Transfer or the Interest Transfer, as
applicable, but in no event later than two hundred seventy (270) days after the
Advance Date. If Exchange Borrower proceeds with the option set forth in
clause (ii) of the immediately preceding sentence, the Optional Property
Transfer may be made at any time after the Advance Date and prior to the
Interest Transfer. Without limiting the generality of the foregoing or any other
provision of this Agreement, concurrently with the closing of the Property
Transfer or the Interest Transfer (following the Optional Property Transfer), as
applicable, Borrower shall cause to be recorded with the Official Records of San
Diego County, California instruments of termination which shall: (a) cause the
termination of the “Memorandum of Lease” and the “Memorandum of Call and Put
Option Agreement” that were recorded in connection with the “reverse” exchange
in which Borrower acquired the Property, and (b) be in form and substance
reasonably satisfactory to Lender. Borrower shall deliver evidence of the
satisfaction of the foregoing to Lender and, if requested by Lender, shall
deliver a current title report for the Property confirming such removal. If
neither the Property Transfer nor both the Optional Property Transfer and the
Interest Transfer are completed within two hundred seventy (270) days after the
Advance Date, or if the EAT Pledge is not terminated by the deadline specified
above, such failure shall constitute an Event of Default hereunder, without a
cure period. Borrower shall pay all costs and expenses incurred by Lender in
connection with the Property Transfer, the Optional Property Transfer and/or the
Interest Transfer, as applicable, including title insurance premiums,
documentation costs and reasonable attorneys’ fees.

 

IX. ENVIRONMENTAL HAZARDS

Section 9.1    Representations and Warranties. Borrower hereby represents,
warrants, covenants and agrees to and with Lender that (i) neither Borrower nor,
to the best of Borrower’s knowledge, after due inquiry, any Tenant, subtenant or
occupant of the Property, has at any time placed, suffered or permitted the
presence of any Hazardous Materials at, on, under, within or about the Property
except as expressly approved by Lender in writing and (ii) all operations or
activities upon the Property, and any use or occupancy of the Property by
Borrower are presently and shall in the future be in compliance with all
Requirements of Environmental Laws,

 

-47-



--------------------------------------------------------------------------------

(iii) Borrower will use best efforts to assure that any Tenant, subtenant or
occupant of the Property shall in the future be in compliance with all
Requirements of Environmental Laws, (iv) all operations or activities upon the
Property are presently and shall in the future be in compliance with all
Requirements of Environmental Laws, (v) Borrower has no knowledge of, and has
not received, any written or oral notice of other communication from any person
or entity (including, without limitation, a governmental entity) relating to
Hazardous Materials or Remedial Work pertaining thereto, of possible liability
of any person or entity pursuant to any Requirements of Environmental Laws,
other environmental conditions in connection with the Property, or any actual
administrative or judicial proceedings in connection with any of the foregoing,
(vi) Borrower shall not do or allow any Tenant or other user of the Property to
do any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any person or entity (whether
on or off the Property), impairs or may impair the value of the Property, is
contrary to any requirement of any insurer, constitutes a public or private
nuisance, constitutes waste, or violates any covenant, condition, agreement or
easement applicable to the Property, and (vii) Borrower has truthfully and fully
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower and that is contained in Borrower’s files and records, including,
without limitation, any reports relating to Hazardous Materials in, on, under or
from the Property and/or to the environmental condition of the Property.

Section 9.2    Remedial Work. In the event any Remedial Work is required under
any Requirements of Environmental Laws, Borrower shall perform or cause to be
performed the Remedial Work in compliance with the applicable law, regulation,
order or agreement. All Remedial Work shall be performed by one or more
contractors, selected by Borrower and approved in advance in writing by Lender,
and under the supervision of a consulting engineer, selected by Borrower and
approved in advance in writing by Lender. All costs and expenses of Remedial
Work shall be paid by Borrower including, without limitation, the charges of the
contractor(s) and/or the consulting engineer, and Lender’s reasonable
attorneys’, architects’ and/or consultants’ fees and costs incurred in
connection with monitoring or review of the Remedial Work. In the event Borrower
shall fail to timely commence, or cause to be commenced, or fail to diligently
prosecute to completion, the Remedial Work, Lender may, but shall not be
required to, cause such Remedial Work to be performed, subject to the provisions
of Section 7.5, Section 7.6 and Section 7.7 of the Security Instrument.

Section 9.3    Environmental Site Assessment. If Lender has a commercially
reasonable basis to believe that the Property is not in compliance with
Requirements of Environmental Laws or upon and during an Event of Default,
Lender shall have the right, at any time and from time to time, to undertake, at
the expense of Borrower, an environmental site assessment on the Property,
including any testing that Lender may determine, in its sole discretion, is
necessary or desirable to ascertain the environmental condition of the Property
and the compliance of the Property with Requirements of Environmental Laws.
Borrower shall cooperate fully with Lender and its consultants performing such
assessments and tests.

Section 9.4    Unsecured Obligations. No amounts which may become owing by
Borrower to Lender under this Article IX or under any other provision of this
Agreement as a result of a breach of or violation of this Article IX shall be
secured by the Security Instrument. The obligations shall continue in full force
and effect and any breach of this Article IX shall

 

-48-



--------------------------------------------------------------------------------

constitute an Event of Default. The lien of the Security Instrument shall not
secure (i) any Unsecured Obligations, or (ii) any other obligations to the
extent that they are the same or have the same effect as any of the Unsecured
Obligations. The Unsecured Obligations shall continue in full force, and any
breach or default of any such obligations shall constitute a breach or default
under this Agreement but the proceeds of any foreclosure sale shall not be
applied against Unsecured Obligations. Nothing in this Section shall in any way
limit or otherwise affect the right of Lender to obtain a judgment in accordance
with applicable law for any deficiency in recovery of all obligations that are
secured by the Security Instrument following foreclosure, notwithstanding that
the deficiency judgment may result from diminution in the value of the Property
by reason of any event or occurrence pertaining to Hazardous Materials or any
Requirements of Environmental Laws.

 

X. PARTICIPATION AND SALE OF LOAN

Section 10.1    Sale of Loan/Participation. Lender may sell, transfer or assign
all or any portion of its interest or one or more participation interests in the
Loan, the Loan Documents, the Guaranty, if any, and the Environmental Indemnity
at any time and from time to time, including, without limitation, its rights and
obligations as servicer of the Loan. Lender may issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement, including depositing the Loan
Documents, the Guaranty, if any, and the Environmental Indemnity with a trust
that may issue securities (the “Securities”). Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in the Loan or
in the Securities (collectively, the “Investor”) or any Rating Agency rating
such Securities and each prospective Investor, all documents and information
which Lender now has or may hereafter acquire relating to the Loan and to
Borrower, any Liable Party and the Property, whether furnished by Borrower, any
Liable Party or otherwise, as Lender determines necessary or desirable.

Section 10.2    Splitting of the Mortgage. The provisions of Section 5.2 of the
Security Instrument are hereby incorporated by reference into this Agreement to
the same extent and with the same force as if fully set forth herein.

Section 10.3    Cooperation. Borrower will cooperate with Lender and the Rating
Agencies, at no out-of-pocket cost to Borrower, in furnishing such information
and providing such other assistance, reports and legal opinions as Lender may
reasonably request in connection with any such transaction. In addition,
Borrower acknowledges that Lender may release or disclose to potential
purchasers or transferees of the Loan, or potential participants in the Loan,
originals or copies of the Loan Documents, the Guaranty, if any, the
Environmental Indemnity, title information, engineering reports, financial
statements, operating statements, appraisals, Leases, rent rolls, and all other
materials, documents and information in Lender’s possession or which Lender is
entitled to receive under the Loan Documents, the Guaranty, if any, and the
Environmental Indemnity with respect to the Loan, Borrower, any Liable Party or
the Property. Borrower shall also furnish to such Investors or such prospective
Investors or such Rating Agency any and all information concerning the Property,
the Leases, the financial condition of Borrower or any Liable Party as may be
requested by Lender, any Investor or any prospective Investor or any Rating
Agency in connection with any sale, transfer or participation interest,
including, without limitation, an estoppel certificate and/or other documents as
Lender may reasonably request.

 

-49-



--------------------------------------------------------------------------------

XI. DEFAULTS

Section 11.1    Event of Default.

Any of the following shall be deemed to be a material breach of Borrower’s
covenants in this Agreement and shall constitute a default (“Event of Default”):

(a)    The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within seven
(7) days of the due date of such payment and, the continuance of such failure
for ten (10) days after Borrower receives written notice of such failure (but
Lender shall not be obligated to give such written notice more than one (1) time
in any twelve (12) month period or more than two (2) times during the term of
the Loan);

(b)    The failure of Borrower to perform or observe any other term, provision,
covenant, condition or agreement under any Loan Document for a period of more
than thirty (30) days after receipt of notice of such failure;

(c)    (i) The filing by Borrower or any Liable Party (an “Insolvent Entity”) of
a voluntary petition or application for relief in bankruptcy, (ii) the filing
against an Insolvent Entity of an involuntary petition or application for relief
in bankruptcy that is not dismissed within sixty (60) days, (iii) an Insolvent
Entity’s adjudication as bankrupt or insolvent, (iv) the filing by an Insolvent
Entity of any petition, application for relief or answer seeking or acquiescing
in any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future federal,
state or other statute, law, code or regulation relating to bankruptcy,
insolvency or other relief for debtors, (v) an Insolvent Entity’s seeking or
consenting to or acquiescing in the appointment of any trustee, custodian,
conservator, receiver or liquidator of an Insolvent Entity or of all or any
substantial part of the Property or of any or all of the Rents and Profits,
(vi) the making by an Insolvent Entity of any general assignment for the benefit
of creditors, or (vii) the admission in writing by an Insolvent Entity of its
inability to pay its debts generally as they become due;

(d)    If any warranty, representation, certification, financial statement or
other information made or furnished at any time pursuant to the terms of the
Loan Documents, the Guaranty, if any, or the Environmental Indemnity by
Borrower, or by any person or entity otherwise liable under any Loan Document,
the Guaranty, if any, or the Environmental Indemnity is materially false or
misleading when made;

(e)    If Borrower suffers or permits the Property, or any part of the Property,
to be used in a manner that (1) impairs Borrower’s title to the Property,
(2) creates rights of adverse use or possession, or (3) constitutes an implied
dedication of any part of the Property; or

(f)    If Liable Party defaults under the Guaranty, if any, or Borrower or
Liable Party, if any, defaults under the Environmental Indemnity.

 

-50-



--------------------------------------------------------------------------------

Section 11.2    Remedies. The provisions of Article VII of the Security
Instrument are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.

Section 11.3    Duration of Events of Default. If any Event of Default occurs
(irrespective of whether or not the same consists of an ongoing condition, a
one-time occurrence, or otherwise), the same shall be deemed to continue at all
times thereafter; provided, however, that such Event of Default shall cease to
continue only if Lender shall accept, in writing, performance of the defaulted
obligation or shall execute and deliver a written agreement in which Lender
expressly states that such Event of Default has ceased to continue. Borrower
shall have no right to cure any Event of Default, and Lender shall not be
obligated under any circumstances whatsoever to accept such cure or performance
or to execute and deliver any such writing. Without limitation, this Section
shall govern in any case where reference is made in the Loan Documents, the
Guaranty, if any, and/or the Environmental Indemnity to (i) any “cure” (whether
by use of such word or otherwise) of any Event of Default, (ii) “during an Event
of Default,” “the continuance of an Event of Default” or “after an Event of
Default has ceased” (in each case, whether by use of such words or otherwise),
or (iii) any condition or event which continues beyond the time when the same
becomes an Event of Default.

 

XII. MISCELLANEOUS

Section 12.1    Successors and Assigns; Terminology. This Agreement applies to
Lender, Liable Parties and Borrower, and their heirs, legatees, devisees,
administrators, executors, successors and assigns. All covenants, promises and
agreements in this Agreement, by or on behalf of Borrower, shall inure to the
benefit of the legal representatives, successors and assigns of Lender. The term
“Borrower” shall include both the original Borrower and any subsequent owner or
owners of any of the Property. The term “Liable Party” shall include both the
original Liable Party, if any, and any subsequent or substituted Liable Party.
In this Agreement, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

Section 12.2    Lender’s Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender or any financial ratio is to be calculated
or determined, the decision of Lender to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory or Lender’s
calculation or determination shall (except as is otherwise expressly herein
provided) be in the sole discretion of Lender and shall be final and conclusive.

Section 12.3    Governing Law. This Agreement, the Note, the other Loan
Documents, the Guaranty, if any, and the Environmental Indemnity, their
construction, interpretation, and enforcement, and the rights of Borrower and
Lender, shall be determined under, governed by, and construed in accordance with
the internal laws of the State, without regard to principles of conflicts of
law.

Section 12.4    Modification. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Agreement or of any other Loan
Document, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same

 

-51-



--------------------------------------------------------------------------------

shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Borrower, shall entitle Borrower to
any other or future notice or demand in the same, similar or other
circumstances.

Section 12.5    Notices. All notices, demands and requests given or required to
be given by, pursuant to, or relating to, this Agreement shall be in writing.
All notices shall be deemed to have been properly given if mailed by United
States registered or certified mail, with return receipt requested, postage
prepaid, or by United States Express Mail or other comparable overnight courier
service to the parties at its address hereinafter set forth, or to such other
address as such party may hereafter specify in accordance with the provisions of
this Section 12.5. Any notice shall be deemed to have been received upon receipt
or refusal to accept delivery, in each case as shown on the return receipt or
the receipt of United States Express Mail or such overnight commercial courier
service.

 

If to Lender:    Metropolitan Life Insurance Company    One MetLife Way   
Whippany, NJ 07981    Attention: Senior Managing Director, Real Estate
Investments    Re: Mission City Corporate Center with a copy to:    Metropolitan
Life Insurance Company    425 Market Street, Suite 1050    San Francisco, CA
94105    Attention: Associate General Counsel, Real Estate Investments    Re:
Mission City Corporate Center with a copy to:    Metropolitan Life Insurance
Company    333 South Hope Street, Suite 3650    Los Angeles, CA 90071   
Attention: Regional Director/Officer in Charge    Re: Mission City Corporate
Center If to Borrower:    CIO Mission City Holdings, LLC    415 Fisher Road,
Second Floor    Grosse Pointe, MI 48230    Attention: James M. Gudenau with
copies to:    Miller Canfield    840 West Long Lake, Suite 150    Troy, MI 48098
   Attention: Ryan J. Riehl, Esq.

 

-52-



--------------------------------------------------------------------------------

and to:    City Office REIT Operating Partnership, L.P.    1075 West Georgia
Street, Suite 2010    Vancouver, BC V6E 3C9    Attention: Anthony Maretic and
to:    Miller Canfield    101 North Main Street, 7th Floor    Ann Arbor, MI
48104    Attention: Joseph M. Fazio, Esq.

Section 12.6    Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS OR THE ENVIRONMENTAL INDEMNITY, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

Section 12.7    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, or describe the scope or intent of any
provisions of this Agreement

Section 12.8    Severability. If any provision of this Agreement should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Agreement except that if
the unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Secured Indebtedness immediately
due and payable.

Section 12.9    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 12.10    Waiver of Notice. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to

 

-53-



--------------------------------------------------------------------------------

Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Requirements, permitted to waive the giving of notice. Borrower
hereby expressly waives the right to receive any notice from Lender with respect
to any matter for which this Agreement or the other Loan Documents do not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

Section 12.11    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement, the other Loan
Documents or the Environmental Indemnity, Lender or such agent, as the case may
be, has an obligation to act reasonably or promptly, neither Lender nor its
agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

Section 12.12    Expenses; Indemnity.

(a)    The provisions of Section 7.6 and Section 7.7 of the Security Instrument
are hereby incorporated by reference into this Agreement to the same extent and
with the same force as if fully set forth herein.

(b)    IT IS THE EXPRESS INTENTION OF BORROWER AND BORROWER HEREBY AGREES THAT
EACH AND EVERY INDEMNITY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE OTHER LOAN
DOCUMENTS OR ENVIRONMENTAL INDEMNITY WILL APPLY TO AND FULLY PROTECT THE
INDEMNIFIED PARTIES EVEN THOUGH ANY CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND EXPENSES (INCLUDING
WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) THEN THE SUBJECT OF
INDEMNIFICATION MAY HAVE BEEN CAUSED BY, ARISE OUT OF, OR ARE OTHERWISE
ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE NEGLIGENCE (EXCLUDING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) IN WHOLE OR IN PART OF SUCH INDEMNIFIED
PARTIES AND/OR ANY OTHER PARTY.

Section 12.13    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 12.14    No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b)    This Agreement, the other Loan Documents and the Environmental Indemnity
are solely for the benefit of Lender and nothing contained in this Agreement,
the other Loan Documents or the Environmental Indemnity shall be deemed to
confer upon anyone other

 

-54-



--------------------------------------------------------------------------------

than Lender and Borrower any right to insist upon or to enforce the performance
or observance of any of the obligations contained herein or therein. All
conditions to the obligations of Lender to make the Loan hereunder are imposed
solely and exclusively for the benefit of Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender if, in Lender’s
sole discretion, Lender deems it advisable or desirable to do so.

Section 12.15    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents or to Lender or any of its Affiliates shall be subject to the prior
approval of Lender.

Section 12.16    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and shall not assert any
right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Secured Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Secured Indebtedness
out of the net proceeds of the Property in preference to every other claimant
whatsoever.

Section 12.17    Waiver of Offsets/Defenses/Counterclaims. Borrower hereby
waives the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents or otherwise to offset any obligations to make the payments required by
the Loan Documents or the Environmental Indemnity. No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents or the Environmental Indemnity.

Section 12.18    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents or the Environmental Indemnity, the provisions of this Agreement shall
control. The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and the Environmental Indemnity and that such Loan Documents and the
Environmental Indemnity shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents, the Environmental Indemnity or any other agreements or
instruments that govern the Loan by virtue of the ownership by it or any parent,

 

-55-



--------------------------------------------------------------------------------

subsidiary or Affiliate of Lender of any equity interest any of them may acquire
in Borrower, and Borrower hereby irrevocably waives the right to raise any
defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender and its Affiliates engage in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.

Section 12.19    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Holliday Fenoglio Fowler, L.P. (“Broker”), and
Borrower shall be solely responsible for payment of all commissions, finder’s
fees or similar amounts due and payable to Broker pursuant to the terms of their
separate agreement, all of which commissions, finder’s fees or similar amounts
shall be paid to Broker by Borrower on the Execution Date. Borrower shall
indemnify, defend and hold Lender and its affiliates, partners and participants,
and the officers, directors, agents, employees of each of them, and the
successors and assigns of each of them harmless from and against any and all
claims, liabilities, costs and expenses of any kind (including Lender’s
reasonable attorneys’ fees and disbursements) in any way relating to or arising
from a claim by any Person (including Broker) that such Person acted on behalf
of Borrower or Lender, if any, in connection with the transactions contemplated
herein. The provisions of this Section 12.19 shall survive the expiration and
termination of this Agreement and the payment of the Secured Indebtedness.
Borrower acknowledges that Lender may have been involved in other transactions
with Broker, and Borrower agrees that it shall have no rights against Lender or
defenses to Borrower’s obligations under the Loan Documents or the Environmental
Indemnity due to any such relationship. Lender hereby represents that it has not
engaged any broker in connection with the transactions contemplated by this
Agreement.

Section 12.20    Exculpation. Upon the occurrence of an Event of Default, except
as provided in this Section 12.20, Lender will look solely to the Property and
the security under the Loan Documents for the repayment of the Secured
Indebtedness and will not enforce a deficiency judgment against Borrower.
However, nothing contained in this Section shall limit the rights of Lender to
proceed against Borrower and, if applicable, the general partners of Borrower
(but in both cases only after the Property Transfer or the Interest Transfer)
and/or the Liable Party (from and after the Advance Date), (i) to enforce any
Leases entered into by Borrower or its affiliates as Tenant; (ii) to recover
damages for fraud, material misrepresentation, material breach of warranty or
waste by Borrower; (iii) to recover any Condemnation Proceeds or Insurance
Proceeds or other similar funds which have been misapplied by Borrower or which,
under the terms of the Loan Documents, should have been paid to Lender; (iv) to
recover any tenant security deposits, tenant letters of credit or other deposits
or fees paid to Borrower or prepaid rents for a period of more than 30 days;
(v) to recover Rents and Profits received by Borrower after the first day of the
month in which an Event of Default occurs and prior to the date Lender acquires
title to the Property which have not been applied to the Secured Indebtedness or
in accordance with the Loan Documents to operating and maintenance expenses of
the Property; (vi) to recover damages, costs and expenses arising from, or in
connection with Article IX of this Agreement pertaining to hazardous materials
or the Environmental Indemnity; (vii) to recover all amounts due and payable
pursuant to Section 7.6 and Section 7.7 of the Security Instrument and any
amount expended by Lender in connection with foreclosure of the

 

-56-



--------------------------------------------------------------------------------

Security Instrument; (viii) to recover costs and damages arising from Borrower’s
failure to pay Premiums or Impositions in the event Borrower is not required to
deposit such amounts with Lender pursuant to Article III of this Agreement;
(ix) to recover damages arising from Borrower’s failure to comply with any of
Sections 4.1.5, 5.1.17 or 5.2.8 pertaining to ERISA; (x) to recover any damages,
costs, expenses or liabilities, including attorneys’ fees, incurred by Lender
and arising from any breach or enforcement of any “environmental provision” (as
defined in California Code of Civil Procedure Section 736, as such Section may
be amended from time to time) relating to the Property or any portion thereof;
(xi) in accordance with California Code of Civil Procedure Section 726.5, as
such Section may be amended from time to time, limit the right of Lender to
waive the security of the Security Instrument as to any parcel of Real Property
(as defined in the Security Instrument) that is “environmentally impaired” or is
an “affected parcel” (as such terms are defined in such Section), and as to any
Personal Property attached to such parcel, and thereafter to exercise against
Borrower, to the extent permitted by such Section 726.5, the rights and remedies
of an unsecured creditor, including reduction of Lender’s claim against Borrower
to judgment, and any other rights and remedies permitted by law; (xii) to
recover all liabilities and damages incurred by Lender arising from or relating
to, directly or indirectly, the “reverse” like-kind exchange under Section 1031
of the Code whereby the initial Borrower is Exchange Borrower, including without
limitation, the transfer of the Application, any change in the Loan Documents or
any related documents, closing conditions for the Loan, the structure of the
Loan transaction or collateral pledged to Lender; and/or (xiii) to recover any
liability, loss, damage or claim incurred by Lender arising from or relating to
Borrower’s prior ownership of the Other Exchange Properties and any Personal
Property (as if the definition of such term referenced the Other Exchange
Properties instead of the Property) at the Other Exchange Properties and/or
Borrower’s prior ownership of the membership interests in the CIO Entities,
including, without limitation, any of the foregoing arising from or relating to
matters that relate to (A) breaches of Requirements of Environmental Law (as if
the definition of such term referenced the Other Exchange Properties instead of
the Property) at any Other Exchange Property, (B) Leases (as if the definition
of such term referenced the Other Exchange Properties instead of the Property)
at any Other Exchange Property, (C) Liens and Encumbrances (as if the definition
of such term referenced the Other Exchange Properties instead of the Property)
at any Other Exchange Property, (D) breaches of any Requirements (as if the
definition of such term referenced the Other Exchange Properties instead of the
Property) applicable to any Other Exchange Property, and (E) any contract or
agreement relating to any Other Exchange Property. If Lender exercises the
rights and remedies of an unsecured creditor in accordance with
clause (xi) above, Borrower promises to pay to Lender, on demand by Lender
following such exercise, all amounts owed to Lender under any of the Loan
Documents, and Borrower agrees that it and the Liable Party, if any, will be
personally liable for the payment of all such sums.

The limitation of liability set forth in this Section 12.20 shall not apply and
the Loan shall be fully recourse to Borrower, the general partners of Borrower
(if applicable) and Liable Party in the event that prior to the repayment of the
Loan, Borrower commences a voluntary bankruptcy or insolvency proceeding or an
involuntary bankruptcy or insolvency proceeding is commenced against Borrower
and is not dismissed within ninety (90) days following filing. In addition, this
agreement shall not waive any rights which Lender would have under any
provisions of the Bankruptcy Code to file a claim for the full amount of the
Loan or to require that the Property shall continue to secure all of the Loan.

 

-57-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Loan shall be fully recourse to Borrower, in
the event there is a Transfer or Secondary Financing except as permitted in the
Loan Documents or otherwise approved in writing by Lender.

Section 12.21    Prior Agreements. This Agreement, the other Loan Documents and
the Environmental Indemnity contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written,
including, without limitation, the Application, are superseded by the terms of
this Agreement, the other Loan Documents and the Environmental Indemnity.

Section 12.22    Liability of Borrower. The liabilities and obligations of
Borrower under this Agreement, the Security Instrument and the other Loan
Documents are subject to the limitations on recourse set forth in Section 12.20.
The parties hereto acknowledge and agree that Exchange Borrower has acquired the
Property in its capacity as an “exchange accommodation titleholder” (within the
meaning of IRS Rev. Proc. 2000-37) to facilitate a like-kind exchange of
properties under Section 1031 of the Internal Revenue Code of 1986, as amended
(the “Exchange”) for the benefit of SCCP (the “Exchanger”). NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
SECTION 12.20 HEREOF), THE LOAN DOCUMENTS (AS DEFINED HEREIN), THE ENVIRONMENTAL
INDEMNITY, ANY GUARANTY, OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN RELATION TO THE EXCHANGE OR THE PROPERTY OR ANY PORTION THEREOF
OR ANY LOANS RELATED THERETO, OR OTHERWISE (INCLUDING THIS AGREEMENT, THE LOAN
DOCUMENTS, THE ENVIRONMENTAL INDEMNITY, ANY GUARANTY, AND THE ABOVE DOCUMENTS,
INSTRUMENTS AND AGREEMENTS, EACH, A “TRANSACTION DOCUMENT”): (I) RECOURSE AS TO
THE LIABILITIES OR OBLIGATIONS OF EXCHANGE BORROWER UNDER OR IN RELATION TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT SHALL BE LIMITED TO EXCHANGE
BORROWER’S INTEREST IN THE PROPERTY (INCLUDING POLICIES OF HAZARD INSURANCE ON
THE PROPERTY AND ANY PROCEEDS THEREOF AND ANY AWARD OF DAMAGES ON ACCOUNT OF
CONDEMNATION FOR PUBLIC USE OF THE PROPERTY) AND NO RECOURSE SHALL BE SOUGHT
AGAINST ANY OTHER ASSETS OF EXCHANGE BORROWER OR THE ASSETS OF EXCHANGE
BORROWER’S MANAGERS, DIRECT OR INDIRECT MEMBERS, SHAREHOLDERS, PARTNERS,
AFFILIATES, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES (EACH, “PROTECTED
PARTY”), WITH NEITHER EXCHANGE BORROWER NOR ANY PROTECTED PARTY HAVING ANY
PERSONAL LIABILITY UNDER ANY TRANSACTION DOCUMENT OR OTHERWISE; (II) LENDER
HEREBY WAIVES ANY RIGHT TO OBTAIN A MONEY JUDGMENT AGAINST EXCHANGE BORROWER OR
ANY PROTECTED PARTY, WHETHER BY AN ACTION BROUGHT UNDER OR IN RELATION TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR AN ACTION BROUGHT FOR A
DEFICIENCY JUDGMENT AGAINST EXCHANGE BORROWER OR ANY PROTECTED PARTY;
(III) LENDER AGREES THAT THE EXTENT OF ANY LIABILITY OR OBLIGATION ON THE PART
OF EXCHANGE BORROWER OR ANY PROTECTED PARTY WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT IS AND SHALL FOR ALL PURPOSES BE

 

-58-



--------------------------------------------------------------------------------

LIMITED TO EXCHANGE BORROWER’S INTEREST IN THE PROPERTY (INCLUDING POLICIES OF
HAZARD INSURANCE ON THE PROPERTY AND ANY PROCEEDS THEREOF AND ANY AWARD OF
DAMAGES ON ACCOUNT OF CONDEMNATION FOR PUBLIC USE OF THE PROPERTY), LENDER
AGREEING TO LOOK SOLELY TO THE EXCHANGE BORROWER’S INTEREST IN THE PROPERTY AND
SUCH INSURANCE POLICIES AND CONDEMNATION AWARDS IN SATISFACTION OF ALL
LIABILITIES OR OBLIGATIONS WITH RESPECT TO EXCHANGE BORROWER; AND (IV) NEITHER
THE TRANSFER OF THE PROPERTY OR ANY PORTION THEREOF FROM EXCHANGE BORROWER TO
EXCHANGER IN ACCORDANCE WITH SECTION 8.5 NOR THE TRANSFER OF 100% OF THE
MEMBERSHIP INTEREST IN EXCHANGE BORROWER TO EXCHANGER IN ACCORDANCE WITH
SECTION 8.5 SHALL CONSTITUTE A DEFAULT OR BREACH UNDER THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT IF EXCHANGER EXECUTES ANY AGREEMENTS REQUIRED BY
LENDER IN CONNECTION WITH SUCH TRANSFER. The terms of the foregoing sentence:
(i) shall not apply to any successor(s) or assign(s) of Exchange Borrower (other
than a Protected Party), and (ii) shall not affect Lender’s rights against
Liable Party pursuant to the Environmental Indemnity or the Guaranty.

Section 12.23    Joint and Several Liability. If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.

Section 12.24    Counterparts. This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original and all of which together shall constitute a single agreement.

Section 12.25    Time Of The Essence. Time shall be of the essence with respect
to all of Borrower’s obligations under this Agreement, the other Loan Documents
and the Environmental Indemnity.

Section 12.26    No Merger. In the event that Lender should become the owner of
the Property, there shall be no merger of the estate created by the Security
Instrument with the fee estate in the Property.

[NO FURTHER TEXT ON THIS PAGE]

 

-59-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the date of this
Agreement.

 

LENDER: METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation

By:  

/s/ Richard Benner

Name:   Richard Benner

Title:   Director

BORROWER: CIO MISSION CITY HOLDINGS, LLC, a Delaware limited liability company

By:  

/s/ James M. Gudenau

Name:   James M. Gudenau

Its:   Vice President and Secretary